 



MASTER SERVICES AGREEMENT
dated as of October 16, 2006,
between
AFFIRMATIVE INSURANCE HOLDINGS, INC.
and
ACCENTURE LLP

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS
    1  
1.1 Definitions
    1  
 
       
ARTICLE II AGREEMENT TERM; RENEWAL
    1  
2.1 Agreement Term
    1  
2.2 Renewal
    1  
 
       
ARTICLE III AGREEMENT STRUCTURE
    1  
3.1 Services Agreements
    1  
 
       
ARTICLE IV SERVICES
    2  
4.1 Overview
    2  
4.2 New Services; Primary Supplier
    2  
4.3 Ongoing Cooperation; Planning
    3  
4.4 Reliance on Instructions
    3  
4.5 Client Service Responsibilities
    3  
4.6 Disaster Recovery
    4  
4.7 Excused Obligations
    4  
4.8 Fundamental Assumptions
    5  
 
       
ARTICLE V PERFORMANCE METRICS
    5  
5.1 Service Levels
    5  
 
       
ARTICLE VI RESOURCES
    6  
6.1 Accenture-Managed Agreements
    6  
6.2 Client-Provided Components
    7  
6.3 Accenture Software
    8  
6.4 Additional Resources
    8  
6.5 Consents; Maintenance
    9  
6.6 Non-Transferred Client Property
    11  
6.7 Further Assurances
    11  
 
       
ARTICLE VII SERVICE LOCATIONS
    11  
7.1 Service Locations
    11  
7.2 Access to Client Service Locations and Items
    11  
7.3 Use of Client Service Locations
    11  
7.4 Client Service Location Policies
    11  
7.5 Relocation Resulting from Changes in Laws and Regulations
    12  
7.6 Control of Service Locations
    12  
 
       
ARTICLE VIII RELATIONSHIP GOVERNANCE
    13  
8.1 Accenture Services Agreement Executive
    13  
8.2 Client Services Agreement Executive
    13  
8.3 Establishment of Services Agreement Management Steering Committee
    13  

i



--------------------------------------------------------------------------------



 



         
8.4 Key Management Positions
    14  
8.5 Reports
    15  
8.6 Meetings and Conference Calls
    15  
8.7 Relationships with Client Contractors
    15  
8.8 Accenture Subcontractors
    15  
8.9 Contract Change Control
    16  
 
       
ARTICLE IX HUMAN RESOURCE MATTERS
    17  
9.1 General Principles Regarding Accenture Personnel
    17  
9.2 Employee Problem-Solving
    17  
9.3 Limitations on Recruiting
    18  
 
       
ARTICLE X PRICE & PAYMENT
    18  
10.1 Service Charges
    18  
10.2 Reimbursement of Expenses
    19  
10.3 Pass-Through Expenses
    19  
10.4 [Reserved]
    19  
10.5 Cost of Living Adjustments
    19  
10.6 Currency
    20  
10.7 Invoices; Method of Payment; Finance Charges
    20  
10.8 Proration
    21  
10.9 Disputed Charges
    21  
10.10 Taxes
    22  
 
       
ARTICLE XI REPRESENTATIONS AND WARRANTIES
    23  
11.1 Accenture Representations and Warranties
    23  
11.2 Client Representations and Warranties
    24  
11.3 Disclaimer of Warranties
    25  
 
       
ARTICLE XII ADDITIONAL COVENANTS
    26  
12.1 Additional Covenants
    26  
 
       
ARTICLE XIII CONFIDENTIALITY; SAFEGUARDING OF DATA
    26  
13.1 Confidentiality
    26  
13.2 Client Data
    28  
13.3 Exclusions
    29  
13.4 Unauthorized Acts
    29  
 
       
ARTICLE XIV PROPRIETARY RIGHTS
    30  
14.1 Ownership of Client-Owned Software
    30  
14.2 Ownership of Accenture Software
    30  
14.3 Ownership of Work Product
    30  
14.4 Embedded Accenture Software
    33  
14.5 Proprietary Items
    34  
14.6 Critical Accenture Licensed Software
    35  
14.7 Knowledge Capital
    35  

ii



--------------------------------------------------------------------------------



 



         
ARTICLE XV INDEMNIFICATION
    35  
15.1 Indemnification by Accenture
    35  
15.2 Indemnification by Client
    36  
15.3 Infringement Indemnity
    37  
15.4 Indemnification Procedures
    39  
 
       
ARTICLE XVI LIMITATION OF LIABILITY AND RISK ALLOCATION
    40  
16.1 Limitation of Liability
    40  
16.2 Limitation on Category of Liability
    41  
16.3 Contractual Statute of Limitation
    41  
16.4 Recourse
    41  
16.5 Insurance
    41  
16.6 Allocation of Risks; Acknowledgements and Applicability of Limitations
    42  
 
       
ARTICLE XVII TERMINATION
    42  
17.1 Termination for Cause by Client
    42  
17.2 Termination for Cause by Accenture
    43  
17.3 Termination for Convenience
    43  
17.4 Termination for Divestiture
    43  
17.5 Termination for Insolvency
    43  
17.6 Termination Amounts
    44  
17.7 Survival of Provisions
    44  
 
       
ARTICLE XVIII DISPUTES
    44  
18.1 Informal Dispute Resolution
    44  
18.2 Arbitration
    45  
18.3 Exceptions to Dispute Resolution Procedure
    47  
 
       
ARTICLE XIX AUDIT RIGHTS
    47  
19.1 Operational Audits
    47  
19.2 Financial Audits
    48  
19.3 General Principles Regarding Audits
    48  
19.4 Audit Conferences
    49  
 
       
ARTICLE XX FORCE MAJEURE
    49  
20.1 Force Majeure Events
    49  
 
       
ARTICLE XXI MISCELLANEOUS
    50  
21.1 Client Affiliates
    51  
21.2 Injunctive Relief
    51  
21.3 Assignment
    51  
21.4 Cooperation; Consents
    52  
21.5 Compliance with Laws and Regulations
    52  
21.6 Relationship of Parties
    52  
21.7 Notice
    52  
21.8 Severability
    53  
21.9 No Third-Party Beneficiaries
    53  

iii



--------------------------------------------------------------------------------



 



         
21.10 Publicity
    54  
21.11 Amendment
    54  
21.12 Entire Agreement/Priority
    54  
21.13 Governing Law
    54  
21.14 Rules of Construction
    54  
21.15 Counterparts
    55  
21.16 Alliance Disclosure
    55  

iv



--------------------------------------------------------------------------------



 



          THIS MASTER SERVICES AGREEMENT (“Agreement”), dated as of October 16,
2006 (the “Effective Date”), is between Affirmative Insurance Holdings, Inc., a
Delaware corporation (“Client”), and Accenture LLP, an Illinois general
partnership registered as a limited liability partnership (“Accenture”).
Accenture and Client may be referred to in this Agreement individually as a
“Party” and together as the “Parties.” The use of the term “Accenture” herein
shall not be construed as a requirement for, or evidence of, the presence of
Accenture LLP in non-US location(s); and all such non-US Services shall be
provided by the Accenture Affiliate(s) authorized to do business in such non-US
location(s).
Background Statement
          This Agreement provides the terms and conditions under which Accenture
will provide, and Client will purchase, certain specified services all as
further set forth herein below.
          In consideration of the mutual covenants set forth below, the Parties,
intending to be bound, agree as follows:
ARTICLE I
DEFINITIONS

1.1   Definitions. As used in this Agreement, the terms set forth in Appendix A
will have the respective meanings set forth therein. Other terms used in this
Agreement are defined in the context in which they are used and will have the
meanings therein indicated. Additional terms may be defined in a Services
Agreement (as defined below).

ARTICLE II
AGREEMENT TERM; RENEWAL

2.1   Agreement Term. The term of this Agreement will commence on the Effective
Date. Unless earlier terminated in accordance with the terms of this Agreement,
the term of this Agreement will continue until the later of (a) the ten-year
anniversary of the Effective Date or (b) the expiration or termination of all
applicable Services Agreements hereunder (as further defined below and in
Appendix A).   2.2   Renewal. The term of this Agreement will be renewed
automatically on the terms and conditions then in effect or such other terms and
conditions as the Parties otherwise agree, for successive one-year periods
unless either Party gives written notice to the other Party, at least six months
before the scheduled date of expiration of the initial term or three months
before the expiration of any renewal term, that the term of this Agreement will
not be so extended. The initial term of this Agreement, together with any such
renewal terms, is referred to herein as the “Agreement Term.”

1



--------------------------------------------------------------------------------



 



ARTICLE III
AGREEMENT STRUCTURE

3.1   Services Agreements. Accenture and Client shall execute one or more
Services Agreements which shall set forth in detail a specific scope of Services
to be provided by Accenture to Client. Each such Services Agreement shall be
subject to and governed by the terms and conditions of this Agreement, and is
incorporated herein by this reference. Each Services Agreement shall be separate
and distinct from every other Services Agreement hereunder, and the terms and
conditions contained in one Services Agreement shall be applicable only to such
Services Agreement and not to any other Services Agreement. Termination or
expiration of a Services Agreement shall not impact the term of any other
Services Agreement.       In addition to the specific scope of Services, each
Services Agreements shall set forth, as applicable, the term of such Services
Agreement (“Services Agreement Term”), services commencement date, Services,
responsibilities, resources, pricing, service levels and other applicable terms
and conditions.

ARTICLE IV
SERVICES

4.1   Overview. During the Agreement Term and as specifically set forth in a
Services Agreement, Accenture may provide to Client, and Client may obtain from
Accenture, one or more of the following Services, each of which is generally
described below: (a) Transition Services, (b) Base Services and/or
(c) Termination Assistance Services (collectively, the “Services”). All Services
shall be provided to Client only for supporting its US customers/clients/policy
holders/providers; such Services shall not be provided in support of (nor be
used for) any Client’s non-US customer/client/policyholder/provider.

  (a)   Transition Services. Transition Services are those services as may be
required under an applicable Services Agreement to transition the
responsibilities for the service functions being performed by Client to
Accenture. Transition Services, if any, to be provided by Accenture in relation
to a particular engagement shall be set forth in a Services Agreement.     (b)  
Base Services. If applicable under a Services Agreement, Accenture will provide
to Client, and Client will obtain from Accenture, the base services described in
the applicable Services Agreement (the “Base Services”). The date any such Base
Services commence under a Services Agreement shall be the “Base Services
Commencement Date”. Such Base Services may include business process outsource
(“BPO”) Services, application development and maintenance (“ADM”) Services,
infrastructure outsourcing Services, transformational outsourcing services,
consulting Services and/or systems integration (“SI”) Services, as more
specifically defined in the applicable Services Agreement(s), or other mutually
agreed to Services.

2



--------------------------------------------------------------------------------



 



  (c)   Termination Assistance Services. If applicable under a Services
Agreement, Accenture will provide to Client, and Client will obtain from
Accenture, the Termination Assistance Services as described in such Services
Agreement.

4.2   New Services; Primary Supplier.

  (a)   Client may request Accenture to provide services that are outside the
scope of the then-current Services being provided under a Services Agreement
that require resources for which there is no current resource baseline or
charging methodology (“New Services”). For the avoidance of doubt, increased
volumes of Services under a Services Agreement due to an acquisition shall not
be considered New Services. The Parties shall use the Change Control Process to
address any other services provided in connection with such acquisition that
meet the definition of “New Services”. Any agreement of the Parties with respect
to such New Services will be separately specified in an amendment to the
applicable Services Agreement or a new Services Agreement.     (b)   To the
extent applicable to the scope of any New Services, the Parties shall use the
Accenture rate cards attached as Appendix B to this Agreement, as such rate
cards may be adjusted by Accenture annually pursuant to Section 10.5.     (c)  
Client will make a reasonable good faith attempt to notify Accenture of all
future opportunities to provide outsourcing services to Client or its Affiliates
(a “Covered Opportunity”); to the extent that Client is reasonably aware that
such opportunities fall within the known capabilities of Accenture. Client will
cooperate in good faith with Accenture with respect to pursuing such Covered
Opportunity. Client will notify Accenture in writing promptly upon awarding any
such Covered Opportunity to another provider and address any impact on the
Services through the Change Control Process set forth in Section 8.9.     (d)  
In addition, (i) Accenture may be included as part of Client’s overall business
process and information technology planning and (ii) Accenture will be permitted
to propose on new business process and information technology efforts for Client
and its Affiliates.

4.3   Ongoing Cooperation; Planning. Client and Accenture will cooperate in
planning and implementing the Services and changes thereto in an efficient,
cost-effective and commercially reasonable manner.

4.4   Reliance on Instructions. In performing its obligations under this
Agreement (including all Services Agreements), Accenture will be entitled to
reasonably rely upon any routine instructions, authorizations, approvals or
other information provided to Accenture by the Client Services Agreement
Executive or, as to areas of competency specifically identified by the Client
Services Agreement Executive, by any other Client personnel identified by the
Client Services Agreement Executive, from time to time, as having authority to
provide the same on behalf of Client in such person’s area of competency.

3



--------------------------------------------------------------------------------



 



4.5   Client Service Responsibilities. In addition to the obligations specified
elsewhere in this Agreement, during the Agreement Term and applicable Services
Agreement Term and in connection with Accenture’s performance of its obligations
hereunder (including the applicable Services Agreement), Client will, at its own
cost and expense, have the obligations, and retain the responsibilities,
described in the applicable Services Agreement (the “Client Service
Responsibilities”). Client will perform such Client Service Responsibilities as
applicable under each such Services Agreement and acknowledges that Accenture’s
performance is dependent on Client’s timely and effective performance of such
applicable Client Service Responsibilities, and reasonably related
time-sensitive decisions and approvals. Client will be responsible for its
operation and use of the Services and for substantiating that each scope of
Services as set forth in a Services Agreement meets Client’s requirements.

4.6   Disaster Recovery. Except as set forth in a Services Agreement, Accenture
has no responsibility for Client’s business continuity planning or disaster
recovery.

4.7   Excused Obligations. Accenture’s failure to perform its obligations under
this Agreement will be excused and will not be included in any calculation of
Service Level Credits under applicable Services Agreements, in each case to the
extent such failure is related to or caused by any of the following:

  (a)   Any breach of this Agreement by Client or other failure of Client or
Client’s employees, agents, Client’s Contractors (as defined in Section 8.7) or
third parties to perform its obligations under this Agreement (including the
applicable Services Agreement(s));     (b)   Infringements of third-party
Intellectual Property Rights by Client or Client’s employees, agents, Client’s
Contractors (as defined in Section 8.7) or other third-party service providers –
to the extent that such infringements are not directly caused by the services
provided by or products embedded into the Deliverables by Accenture;     (c)  
Violations of law by Client or Client’s employees, agents, Client’s Contractors
(as defined in Section 8.7) or third parties;     (d)   Service or resource
reductions or other special Service deployment or performance requirements
requested as a result of Client’s change in business strategy, business
operations or priorities which are given priority as requested or approved by
Client and agreed to by the Parties in accordance with the Change Control
Process set forth in Section 8.9 – to the extent that such service or resource
reductions have not been mutually agreed upon by the Parties through the Change
Control Process;     (e)   Implementation of a disaster recovery plan in
response to a disaster in so much as the performance of such obligations is not
within the scope of a Services Agreement, and to the extent that such disaster
recovery is not necessitated by the fault or negligence of Accenture to
undertake reasonable protective measures;

4



--------------------------------------------------------------------------------



 



  (f)   The applicability of any other provision of this Agreement or a Services
Agreement that provides for relief from Service Level Credits in accordance with
such provision;     (g)   Any significant increase in processing volumes or
business resulting from the acquisition or indirectly, of assets or stock of
another entity by Client, whether by merger or otherwise, unless agreed to by
the Parties in accordance with the Change Control Process set forth in
Section 8.9;     (h)   Any material system or software changes introduced by
Client without formal agreement by Accenture into any of the systems or services
used to provide Services by Accenture hereunder, or failure by Client to
maintain Client-Provided Components (as defined in Section 6.2) at then-current
generally supported levels (as determined by the original manufacturer); or    
(i)   Any matter constituting Force Majeure, as provided in ARTICLE 20 of the
Agreement.

4.8   Fundamental Assumptions. The Parties acknowledge that the Services,
Service Levels, schedules, Service Charges and related items to be provided
under the Services Agreements are dependent upon the accuracy of the information
provided by the Client and fundamental assumptions set out in each Services
Agreement. As a result, during the period of time beginning on the applicable
Services Agreement Effective Date and ending on the one-year anniversary
thereof, Accenture and Client will cooperate with each other, and Client will
provide to Accenture such documents, reports and other information as is
reasonably necessary or desirable for Accenture to verify the information
received from the Client and items on such Services Agreement. If Accenture
reasonably determines as a result of such review that any of such information or
fundamental assumption is inaccurate or incomplete, in any material respect (an
“Adjustment Event”), Accenture will inform Client as to its estimates of the
impact of the Adjustment Event on Accenture’s ability to provide the Services in
accordance with the terms of the applicable Services Agreement (whether positive
or negative). In such event, the Parties will seek to establish mutually
acceptable alternative arrangements and to make any appropriate adjustments to
their respective obligations under this Agreement and the applicable Services
Agreement (including the charges payable to Accenture) through the execution of
a Change Response pursuant to Section 8.9. Any such adjustment will be made only
to the extent necessary to reflect the impact of the Adjustment Event. If the
Parties are unable to reach agreement on remediation within thirty (30) days
after the Client has been notified of the Adjustment Event, Accenture will have
the right to invoke the dispute escalation procedures specified in ARTICLE
XVIII.

ARTICLE V
PERFORMANCE METRICS

5.1   Service Levels.

5



--------------------------------------------------------------------------------



 



  (a)   General. Each Services Agreement may set forth certain metrics that will
be used to measure Accenture’s performance of the Services under such Services
Agreement (“Service Levels”). If the Services provided pursuant to a Services
Agreement are changed, modified or enhanced, the Parties will review the Service
Levels then in effect and will in good faith determine whether such Service
Levels should be adjusted and whether additional Service Levels should be
implemented. During any Burn-In Period (as defined in the applicable Services
Agreement), Accenture shall be excused for any failure to meet the Service
Levels applicable to such Burn-In Period and any related obligations thereto
(including, without limitation, the obligation to pay Service Level Credits).  
  (b)   Measurement and Monitoring Tools. Accenture will implement its
measurement and monitoring tools and procedures to measure and monitor
Accenture’s performance against the applicable Service Levels as set forth in
the Services Agreement. Such measurement and monitoring may be subject to audit
by Client upon reasonable request and subject to the audit provisions of this
Agreement. Upon Client’s request from time to time, Accenture will provide
Client with information and access to such tools and procedures for purposes of
verification.     (c)   Quality Assurance. Accenture will provide and implement
the quality assurance procedures that are reasonably necessary for the Services
to be provided in accordance with the Service Levels. Such procedures may
include checkpoint reviews, testing, acceptance and other procedures for Client
to monitor the quality of Accenture’s performance.

ARTICLE VI
RESOURCES

6.1   Accenture-Managed Agreements.

  (a)   To the extent Base Services are provided under a Services Agreement,
commencing on the Base Services Commencement Date, Accenture will manage,
administer and maintain, on a Pass-Through Expense (as defined in Section 10.3)
basis, the lease, license, maintenance, service and other third-party agreements
to be retained by Client and which are identified in such Services Agreement
(collectively, the “Accenture-Managed Agreements”). Client shall, to the extent
available, provide Accenture with complete and accurate copies of such
agreements and all associated modifications. To the extent complete and accurate
copies are not available, Client shall provide in writing as much information
regarding such agreements as Client is able, and Accenture shall not be
responsible for any failures to comply with the terms and conditions of any such
agreements if such failures arise due to errors or omissions in the written
description provided by Client. This Agreement and the applicable Services
Agreement does not and shall not effect an assignment of the Accenture-Managed
Agreements to Accenture and Client will continue to be liable for any and all

6



--------------------------------------------------------------------------------



 



 obligations under an Accenture-Managed Agreement except as provided in this
Section 6.1.

  (b)   If Accenture determines that it is able to negotiate arrangements with
any third-party vendor that will enable Accenture to use alternative software,
equipment or services to provide the Services in accordance with Service Levels
at a lower cost than maintaining a separate Accenture-Managed Agreement solely
for Client’s use, Accenture will notify Client of the potential for budget or
performance improvements. At its option, Client may request Accenture to pursue
such alternative arrangements for the applicable Accenture-Managed Agreement.
The Parties will cooperate and use commercially reasonable efforts to reduce
Client’s financial responsibility under any Accenture-Managed Agreements.    
(c)   Each of the Parties will abide by, and will not breach, the terms of any
Accenture-Managed Agreement and will cooperate with each other to prevent or
stay any such breach. With Client’s approval, Accenture will, to the extent
permitted by the Accenture-Managed Agreements, modify, terminate or cancel any
such Accenture-Managed Agreements. Accenture will provide Client with notice of
any renewal, termination or cancellation dates and fees in respect of the
Accenture-Managed Agreements. Client will be responsible for any Client-approved
modification, termination or cancellation fees or charges imposed in connection
with such Accenture-Managed Agreements. To the extent permitted pursuant to the
Accenture-Managed Agreements, Client hereby appoints Accenture (or its
applicable subcontractors) as Client’s sole, limited purpose agent for the
matters pertaining to the Accenture-Managed Agreements addressed in this
Section 6.1.     (d)   Each Party will promptly inform the other of any breach
of, misuse or fraud in connection with any Accenture-Managed Agreements and any
Client retained assets to which they pertain and will cooperate with each other
to prevent or stay any such breach, misuse or fraud.     (e)   Client will be
financially and administratively responsible for obtaining any Consents required
to enable Accenture and its applicable subcontractors to administer the
Accenture-Managed Agreements and access, use, copy, modify and enhance the
relevant assets to the extent necessary for Accenture’s performance under this
Agreement.

6.2   Client-Provided Components.

  (a)   In performance of Services under a Services Agreement, Client may
provide and Accenture may require use of certain Hardware owned by Client (the
“Client-Owned Hardware”) and/or leased by Client (the “Client-Leased Hardware”)
(collectively “Client-Provided Hardware”), and/or of certain Software owned by
Client (the “Client-Owned Software”) and/or licensed by Client (“Client Licensed
Software”) (collectively “Client-Provided Software”) (all

7



--------------------------------------------------------------------------------



 



      collectively referred to as “Client-Provided Components”). The term
“Client-Provided Software” shall include software, tools, data, databases and
methodologies, together with related documentation. As between the Parties,
Client will be the sole and exclusive owner of the Client-Provided Components.
Except as otherwise specifically set forth in a Services Agreement, for all such
Client Provided Components, Client (i) shall retain all financial,
administrative, operational and maintenance responsibility, including with
respect to Client-Provided Software, upgrades necessary to correct defects (ii)
shall obtain all Consents (and pay any resulting fees) required for Accenture
(and applicable Accenture subcontractors) to access, use, perform, copy, modify,
and enhance the Client-Provided Components in such form and on such media as
Accenture may reasonably request, together with appropriate documentation, in
each case to the extent necessary for Accenture’s performance under the
applicable Services Agreement. Accenture and its applicable subcontractors will
use such Client-Provided Components, at no cost to Accenture, (i) solely for
purposes of the applicable Services Agreement, (ii) solely during the Services
Agreement Term, and (iii) in compliance with any applicable use restrictions
that are identified in writing to Accenture. In case of Client-Provided Hardware
the Client may change, upgrade or otherwise modify the Client-Owned Hardware and
the Client-Leased Hardware without Accenture’s prior approval, provided that
such changes, upgrades or modifications do not, in the aggregate, materially
increase Accenture’s cost and expenses or affect other aspects of delivery of
the Services. Any such change, upgrade or modification of the Client-Owned
Hardware or the Client-Leased Hardware that, in the aggregate, materially
increases Accenture’s cost and expenses will be subject to the operation of
Section 8.9.     (b)   For Client-Provided Hardware in Accenture’s custody and
care at Accenture Service Locations, Accenture shall maintain insurance polices
against the loss, damage or destruction (ordinary wear and tear, and loss,
damage or destruction caused by Client excepted) of such Client-Provided
Hardware in amounts sufficient to replace such Client-Provided Hardware;
provided, however, that any payments made by Accenture to Client under such
insurance policies in respect of any loss, damage or destruction to
Client-Provided Hardware shall be reduced by the amount of any recovery by
Client under any insurance policy covering the applicable Client-Provided
Hardware. Client shall be named as a loss payee as its interest may appear on
the Accenture property insurance policy for Client-Provided Hardware in
Accenture’s custody and care at Accenture Service Locations.

6.3   Accenture Software. Any software, tools, databases, data or methodologies
that are (i) owned by Accenture or Accenture Affiliates before the Effective
Date or acquired by Accenture after the Effective Date, (ii) developed by
Accenture or Accenture Affiliates other than pursuant to this Agreement or any
other agreement with Client, or (iii) licensed by Accenture or Accenture
Affiliates from a third party, including any such items used by Accenture or
Accenture Affiliates to provide the Services to Client, are collectively
referred to herein as the “Accenture Software.” As between the Parties,
Accenture will be the sole and exclusive owner of the Accenture Software.
Accenture (i)

8



--------------------------------------------------------------------------------



 



    shall retain financial, maintenance, operational and administrative
responsibility, and (ii) obtain any Consents required to provide the Services
using the Accenture Software. With respect to Client’s access and use of any
Accenture Software, Client will comply with any applicable use restrictions that
are identified in writing to, and acknowledged by, Client. Client will establish
an access control procedure to limit Client’s access and use accordingly.   6.4
  Additional Resources. Except as otherwise may be set forth in an applicable
Services Agreement and subject to Section 4.8, if Accenture reasonably believes
that any additional resources, whether in the form of equipment, software or
otherwise, are required by Accenture to meet its obligations during the term of
the applicable Services Agreement, whether in addition to or in replacement of
any then existing hardware or software, Accenture will inform Client as promptly
as practicable. Client and Accenture will discuss in good faith such
requirements and, if the Parties agree, will prepare a Change Analysis pursuant
to Section 8.9. If the Parties are unable to agree on any changes pursuant to
Section 8.9, either Party may commence proceedings under ARTICLE XVIII.   6.5  
Consents; Maintenance. The following provisions apply when this Agreement
(including any Services Agreement) imposes upon a Party the responsibility to
obtain any Consent:

  (a)   The Party administratively responsible for obtaining the Consent will
use commercially reasonable efforts to obtain such Consent. The other Party will
provide reasonable assistance to the responsible Party in obtaining such
Consent. The Parties will cooperate to obtain such Consents in a cost effective
and efficient manner.     (b)   When this Agreement (including any Services
Agreement) provides that a Party will be financially responsible for obtaining
any Consents, such responsibility will include (subject to paragraph (c) below)
the payment of any required transfer, upgrade, access, license or similar fees
or charges related thereto. If one Party is administratively responsible and the
other Party is financially responsible, the financially responsible Party will
promptly (but in no event later than 30 days after notification) reimburse the
other Party for any of the foregoing fees or charges.     (c)   If any Consent
cannot be obtained on a commercially reasonable basis, the Parties will (i) make
any appropriate adjustments to their respective obligations under this
Agreement, including, where necessary, relieving Accenture of any Service or
Service Level obligations or adjusting the charges set forth in the applicable
Services Agreement, all to the extent necessary due to a failure to obtain such
Consents, and (ii) seek to establish mutually acceptable alternative
arrangements so that the Parties may perform their respective obligations under
the applicable Services Agreement by alternative means.

9



--------------------------------------------------------------------------------



 



      Accenture will identify for Client any applicable Accenture subcontractors
that should be included within the scope of a Consent to be obtained by Client.
    (d)   Each Party will establish and maintain appropriate third-party
maintenance arrangements (or otherwise provide maintenance and support) for the
maintenance of hardware and software for which it has maintenance responsibility
under this Agreement. If a third-party maintenance vendor is unable or unwilling
to bring the applicable hardware or software into substantial conformance with
its specifications, the Parties will cooperate to modify any impacted business
process and this Agreement or the applicable Services Agreement (including
affected Service Levels) to the extent necessary to minimize the impact of the
problem caused by such nonconformance.     (e)   With respect to hardware and
third-party software for which a Party has financial responsibility under this
Agreement:

  (i)   The Party will be responsible for the costs of and decisions to upgrade
and refresh such hardware and third-party software. In consultation with the
other, each Party may defer upgrading or refreshing any such hardware or
software to the extent it has reasonable concerns regarding the stability of
such hardware or software or whether the use of such equipment hardware or
software will impair the ability of Accenture to meet the Service Levels.
Accenture will not be responsible for any upgrade, modification or enhancement
of any out-of-scope equipment or software required by any refresh of in-scope
hardware or software performed by Accenture.     (ii)   The objective of the
Parties over time is to maintain in-scope software at releases that are no older
than “N-1.” However, the Parties recognize that Client’s historical practices
have not always maintained such software at “N-1” release levels in the past.
The Parties will cooperate to assess the impact, including the economic impact,
of maintaining such “N-1” upgrades on each in-scope software product. Among the
factors that the Parties will take into account will be licensing concerns, the
impact of regression testing and actual Service requirements.     (iii)   If
Client elects to maintain software under this Agreement at release levels that
are not then generally supported by the applicable third-party vendor, then
Accenture will not be responsible for any failure to meet a Service Level if and
to the extent that such failure arises because such software is not supported by
the third-party vendor. Subject to the operation of Section 8.9, Accenture will
use commercially reasonable efforts to maintain such software at multiple
release levels.     (iv)   The Parties acknowledge that certain third-party
software used in connection with or provided as a part of the Services is not
subject to maintenance agreements or upgrades to new versions, but is maintained

10



--------------------------------------------------------------------------------



 



      through use of source code previously purchased or licensed from third
parties. In such cases, Sections 6.5(e)(ii) through (iv) will not apply even if
newer versions of the software are available and/or the version is no longer
supported.

  (f)   With respect to any hardware and third-party software that Client has
financial and administrative responsibility under this Agreement, and that
Client has requested Accenture to manage, integrate or update, but for which
Client has not given Accenture permission to replace; Client will retain
responsibility for maintenance of such hardware or software, as performed by
third parties, on a Pass-Through Expenses basis and will bear the cost of
replacing such equipment or software.

6.6   Non-Transferred Client Property. No interest or obligation is conferred
upon Accenture under this Agreement regarding Client’s property beyond the
limited right to use such property for purposes of the applicable Services
Agreement. All such property remains in the care, custody and control of Client,
except to the extent provided in a Services Agreement.   6.7   Further
Assurances. Accenture and Client agree to execute and deliver such other
instruments and documents as either Party reasonably requests to evidence or
effect the transactions contemplated by this ARTICLE VI.

ARTICLE VII
SERVICE LOCATIONS

7.1   Service Locations. The Services will initially be provided at the Client
Service Locations and the Accenture Service Locations identified in the
applicable Services Agreement. Notwithstanding anything set forth in the
applicable Services Agreement, upon reasonable notice to Client, Accenture may
change Accenture Service Locations without Client approval provided such change
does not detrimentally impact the obligations of Accenture or Service Charges
under this Agreement; provided, however, that no physical asset belonging to
Client shall be moved without Client’s prior written approval.   7.2   Access to
Client Service Locations and Items. During each Services Agreement Term, at no
cost to Accenture and to the extent necessary for Accenture to provide the
Services under such applicable Services Agreement, Client will provide Accenture
with (a) access to the Client Service Locations identified in such Services
Agreement twenty-four (24) hours a day, seven (7) days a week or as set forth in
such Services Agreement, (b) suitable office space in Client’s principal
facility and at other mutually designated Client facilities, and (c) the
following services and other items at each such Client facility, all on a
mutually agreed basis: (i) desks, storage, furniture and other normal office
equipment support; (ii) adequate computer resources; (iii) photocopying
facilities; (iv) telephone and facsimile equipment and services (including voice
mail services); (v) stationery (excluding Accenture specific items); (vi) postal
and courier services; (vii) archiving facilities; (viii) secretarial support and
word processing; (ix) general office

11



--------------------------------------------------------------------------------



 



    supplies; (x) security and janitorial support; (xi) parking; and (xii) such
other items, services and resources as the Parties may agree are reasonably
necessary for Accenture to perform its obligations under this Agreement
(collectively, “Client Service Location Items”). Accenture may terminate its
receipt of any Client Service Location Items by giving Client at least 30 days’
prior written notice.   7.3   Use of Client Service Locations. Unless otherwise
approved by Client, Accenture may use the Client Service Locations and the
Client Service Location Items only in connection with the provision of Services
to Client and not for the provision of services to other clients or customers of
Accenture.   7.4   Client Service Location Policies. When working at any Client
Service Locations or other Client facilities, Accenture personnel will comply
with Client’s standard workplace security, administrative, safety and other
policies and procedures applicable to Client’s own employees. Client will
provide Accenture with a copy of each such policy and procedure and will notify
Accenture of any subsequent modifications or amendments thereto. If any such
policies or procedures impose increased material costs or obligations on
Accenture, Accenture will notify Client within two business days of receiving
written notice of such policy or procedure, and Client and Accenture will
initiate the Change Control Process pursuant to Section 8.9 in respect of the
additional material costs or obligations; provided, however, that the Parties
shall complete the Change Control Process (or escalate any disputes) for any
Contract Changes proposed pursuant to this Section 7.4 within ten business days
from Change Control Process initiation. If the Parties are unable to agree on
any changes pursuant to Section 8.9, either Party may commence proceedings under
ARTICLE XVIII. During the pendency of the Change Control Process in Section 8.9,
and, if applicable, the dispute resolution process in ARTICLE XVIII, Accenture
will comply with such new or modified policies or procedures, but Accenture
shall be excused for any failure to meet the Service Levels and related
obligation (including without limitation, the obligation to pay Service Level
Credits) to the extent such failure is directly caused by Accenture’s efforts to
comply with such policies.   7.5   Relocation Resulting from Changes in Laws and
Regulations. The Parties acknowledge and agree that the Services may be provided
offshore (i.e., outside the United States) to leverage the use of lower cost
offshore resources and the applicable Service Charges as set forth in a Services
Agreement may be based on the use of such lower cost resources. In the event any
laws or regulations are promulgated, changed, amended or otherwise come into
effect at any time during the Term (including any applicable Services Agreement
Term) that impose taxes, tariffs, restrictions or limitations on, or prohibit,
the offshore portion of the Services, in whole or part, then, Client will either
(a) pay for the added expenses of performing the work offshore, or (b) work with
Accenture to find a mutually agreeable alternative solution. If the parties are
unable to agree to an alternative solution, then either Party may terminate the
applicable Services Agreement(s), subject to payment of Termination Charges by
Client as set forth in all applicable Services Agreement(s).   7.6   Control of
Service Locations.

12



--------------------------------------------------------------------------------



 



  (a)   No interest or obligation of the Client Service Locations or Client
Service Location Items is conferred upon Accenture beyond the limited right to
use such Client Service Locations and Client Service Location Items for purposes
of this Agreement. All such facilities and items will remain in the care,
custody and control of Client.     (b)   No interest or obligation of the
Accenture Service Locations is conferred upon Client; provided, however, that to
the extent that any Accenture Service Location is used to house any physical
assets owned by Client, (i) Accenture shall conspicuously label such assets as
belonging to Client; (ii) Accenture shall not authorize or agree to any liens or
pledges of such assets and shall act promptly to remove any liens not authorized
by Client; and (iii) Client shall be entitled to seek a Contract Change pursuant
to Section 8.9 to move or otherwise increase protection of such assets and
Client’s ownership interest therein. All such facilities will remain in the
care, custody and control of Accenture. Accenture may use such facilities to
provide services to other clients.

ARTICLE VIII
RELATIONSHIP GOVERNANCE

8.1   Accenture Services Agreement Executive. During each Services Agreement
Term, Accenture will designate an individual who will be primarily dedicated to
Client’s account who (i) will be the primary contact for Client in dealing with
Accenture under such Services Agreement, (ii) will have overall responsibility
for managing and coordinating the delivery of the Services under such Services
Agreement, (iii) will meet regularly with the Client Services Agreement
Executive and (iv) will have the authority to make decisions with respect to
actions to be taken by Accenture in the ordinary course of day-to-day management
of Accenture’s account in accordance with the applicable Services Agreement (the
“Accenture Services Agreement Executive”). Accenture may assign the same
individual to be such Accenture Services Agreement Executive under one or more
Services Agreements, including on a concurrent basis.   8.2   Client Services
Agreement Executive. During each Services Agreement Term, Client will designate
a senior level individual who (i) will be the primary contact for Accenture in
dealing with Client under such Services Agreement, (ii) will have overall
responsibility for managing and coordinating the receipt of the Services under
the applicable Services Agreement, (iii) will meet regularly with the Accenture
Services Agreement Executive for such Services Agreement and (iv) will have the
authority to make decisions with respect to actions to be taken by Client in the
ordinary course of day-to-day management of this Agreement (the “Client Services
Agreement Executive”). Client may assign the same individual to be such Client
Services Agreement Executive under one or more Services Agreements, including on
a concurrent basis.   8.3   Establishment of Services Agreement Management
Steering Committee. For each Services Agreement, Accenture and Client will
appoint a Services Agreement Management Steering Committee (the “Steering
Committee”), made up of a number of key resources from each Party (inclusive of
the Accenture Services Agreement Executive

13



--------------------------------------------------------------------------------



 



    and the Client Services Agreement Executive), which will meet, from time to
time, and at such time as its members or the Parties deem appropriate to
(i) review and analyze the monthly performance reports for the preceding period
and the Parties’ overall performance under this Agreement, (ii) review progress
on the resolution of issues, (iii) provide a strategic outlook for Client’s
requirements, and (iv) attempt to resolve, or designate individuals to attempt
to resolve, any disputes or disagreements under this Agreement. Although the
Parties’ respective Services Agreement Executives will remain as members of the
applicable Steering Committee, either Party may change its other representatives
from time to time upon written notice to the other. In addition, the Parties may
mutually agree to increase or decrease the size, purpose or composition of the
applicable Steering Committee in an effort for Accenture to better provide, and
for Client to better utilize, the Services. The members of the Steering
Committee will not have separate voting rights; all actions of the Steering
Committee required under this Agreement will require the mutual consent of the
Parties.

8.4   Key Management Positions.

  (a)   In an effort to develop an environment in which the Services may be
provided in an effective manner, the Parties may jointly designate from time to
time certain key Accenture account management positions, including the Accenture
Services Agreement Executive and the Client Partner (who has overall Client
relationship responsibility) (“Key Management Positions”). With respect to the
appointment of the initial and any replacement Accenture personnel to Key
Management Positions, the Parties will cooperate with each other to fill the Key
Management Positions with individuals who are reasonably acceptable to Client.
Before assigning an individual to a Key Management Position, whether as an
initial assignment or a replacement, Accenture will (i) notify Client of the
proposed assignment, (ii) introduce the individual to appropriate Client
representatives, and (iii) subject to applicable law and Accenture’s standard
personnel practices, provide Client with a résumé, and any other information
about the individual reasonably requested by Client. If Client has a good faith
objection to any such assignment within ten (10) days of the date such
assignment begins, Accenture will not assign the proposed individual, and will
propose to Client the assignment of another individual of suitable ability and
qualifications, within a mutually agreed upon timeframe.     (b)   Except in the
event of resignation, death, disability or termination, Accenture will notify
Client in writing at least 30 days prior to replacing any Accenture personnel
serving in a Key Management Position. In the event of any replacement of
Accenture personnel serving in Key Management Positions, Accenture will provide
for an appropriate transition (overlap) period for the new individual and use
commercially reasonable efforts to minimize any disruption such replacement may
cause in the performance of Accenture’s obligations under this Agreement.    
(c)   If Client determines, in good faith and consistent with applicable law,
that the continued assignment of any Accenture personnel serving in a Key

14



--------------------------------------------------------------------------------



 



      Management Position is not in the best interests of Client, Client will
notify Accenture requesting the replacement of the individual and providing a
confidential summary of the reasons why the replacement is needed. Promptly
after receiving such request, the Parties will consult the matters stated in the
request and either institute mutually agreeable corrective action or replace the
individual within a mutually agreed upon timeframe. The replacement individual
will have suitable ability and qualifications reasonably acceptable to Client.
This paragraph (c) will not be construed to give Client the ability to terminate
the employment of any Accenture personnel (or subcontractor personnel).

8.5   Reports. The Parties will establish an appropriate set of periodic reports
regarding the provision of the Services under each Services Agreement by
Accenture to be delivered by Accenture to Client from time to time under such
Services Agreement.   8.6   Meetings and Conference Calls. The Parties will
determine an appropriate set of periodic meetings or telephone conference calls
to be held between representatives of Client and Accenture and set forth such
call requirements in the applicable Services Agreement. At either Party’s
request, the other Party will publish its proposed agenda for any meeting
sufficiently in advance of the meeting to allow meeting participants a
reasonable opportunity to prepare. All meetings will be held in such location as
mutually agreed by the Parties.   8.7   Relationships with Client Contractors.
Accenture will cooperate with Client and any other third-party contractor
employed by Client (“Client Contractor(s)”) which Accenture must interface with
in the performance of Services hereunder. Notwithstanding anything in this
Agreement, Accenture is not required to disclose its Confidential Information to
competitors of Accenture. Accenture will promptly notify Client if Accenture
determines that an act or omission of a Client Contractor will delay or
otherwise impair the provision of Services. Client shall be responsible for the
conduct and cooperation of its Client Contractors. Client will be responsible
for managing and supervising Client Contractors and for any failure of Client
Contractors to comply with Client’s applicable obligations under this Agreement
or an applicable Services Agreement.

If the work performed by any Client Contractor affects the Services being
performed by Accenture under this Agreement or such Client Contractor otherwise
uses resources furnished by Accenture, Client will use commercially reasonable
efforts to ensure that such Client Contractor: (i) cooperates with Accenture;
(ii) follows reasonable Accenture standards, methodologies and procedures
(including confidentiality and security procedures); (iii) complies with the
license and confidentiality requirements of vendors of the software on which
such Client Contractor is performing work; and (iv) executes, delivers and
complies with any customary confidentiality and nondisclosure agreements
reasonably required by Accenture or such vendors. If a Client Contractor
notifies Client that it does not in good faith believe that Accenture standards,
methodologies or procedures are reasonable in the industry or appropriate in the
particular situation, then Client will so notify Accenture and the Parties will
seek to establish mutually acceptable alternative arrangements.

15



--------------------------------------------------------------------------------



 



8.8   Accenture Subcontractors. Accenture will not subcontract all or any part
of the Services without providing notice to Client, except where such
subcontractor is (i) an Accenture’s Affiliate, (ii) a subcontractor that
provides services customarily purchased from third-party vendors such as
facilities maintenance, hardware and software maintenance, security, storage,
and other ancillary services, (iii) any subcontractor not dedicated to Client or
any subcontractor who is providing services in a shared environment, or (iv) any
subcontractor that provided services to Client during the 12-month period
preceding the applicable Services Agreement Effective Date. Accenture shall also
prohibit subcontractors from further assigning or subcontracting any part of
their performance obligations relative to Client-related services or
deliverables without express written consent of Client.

Accenture will remain responsible for obligations under an applicable Services
Agreement performed by any Accenture subcontractors to the same extent as if
such obligations were performed by Accenture’s employees. Accenture will remain
Client’s sole point of contact regarding the Services. Any reference in this
Agreement to Client granting a right to, or conferring a benefit upon Accenture
will be deemed to include Accenture’s subcontractors unless the context
indicates otherwise.
     If Client expresses any concerns to Accenture regarding bona fide
performance issues with any Accenture subcontractors, Accenture will cooperate
with Client to resolve such concerns on a mutually acceptable basis.

8.9   Contract Change Control. The Parties will comply with the following
procedures to revise, amend, alter or otherwise change the Services being
provided under this Agreement. These procedures do not apply to changes that
result in New Services under a new Services Agreement.

  (a)   To request a Contract Change, Accenture or Client, as applicable, will
deliver a written request (the “Change Request”) to the responsible Accenture
Services Agreement Executive or the Client Services Agreement Executive as
designated by the applicable Services Agreement, as the case may be, specifying
in reasonable detail to the extent known: (i) the proposed Contract Change,
(ii) the objective or purpose of such Contract Change, (iii) the particular
Agreement and/or Services Agreement provisions that are affected by the Contract
Change and (iv) the requested prioritization and schedule for such Contract
Change.     (b)   The Parties will cooperate with each other in good faith in
discussing the scope and nature of the Change Request. As soon as practicable
and to the extent applicable, Accenture will prepare and deliver to the Client
Services Agreement Executive a written statement (the “Change Response”)
describing any changes in methodology, procedures, prioritization, products,
services, assignment of personnel and other resources that Accenture believes
would be required to affect the Change. In addition, such Change Response will
include, as appropriate or applicable, (i) an estimation of the net increase or
decrease in the pricing that would be required, (ii) the categories of costs to
be avoided as a result of such Contract Change (iii) a description of how the
proposed Contract Change would

16



--------------------------------------------------------------------------------



 



      be implemented, (iv) a description of the effect, if any, such Contract
Change would have on the underlying Services Agreement, including, without
limitation, on applicable Service Levels, (v) an estimation of all resources
required to implement such Contract Change, including a description of the
delivery risks and associated risk mitigation plans, and (vi) such other
information as may be relevant to the proposed Contract Change. If applicable,
any Change Response shall also address increased or decreased incremental or
recurring costs being incurred or defrayed by Accenture during pendency of the
Change Control Process in respect of the proposed Contract Change. The Accenture
Services Agreement Executive and the Client Services Agreement Executive will
meet to determine whether they desire for Accenture to proceed with the
implementation of the proposed Contract Change in accordance with the Change
Response.     (c)   If at any time during the negotiation of any Change
Response, either Party reasonably believes that the Change Response will not be
resolved in a reasonable period of time, such Party may declare a Dispute and
initiate the informal Dispute escalation process pursuant to ARTICLE XVIII.    
(d)   Upon agreement in writing of the Parties, the Change Response will amend
the applicable Services Agreement in accordance with this Section 8.9.

ARTICLE IX
HUMAN RESOURCE MATTERS

9.1   General Principles Regarding Accenture Personnel. Except as provided in
Section 8.4, Accenture reserves the right to determine which personnel will be
assigned to perform Services, and to replace or reassign such personnel during
the Term of this Agreement. The personnel assigned to the Client account by
Accenture (or its subcontractors) will be and remain employees of Accenture (or
such subcontractors), and Accenture (or such subcontractors) will provide for
and pay the compensation and other benefits of such personnel, including salary,
health, accident and workers’ compensation benefits and all taxes and
contributions that an employer is required to pay with respect to the employment
of employees.       With the exception of project-critical and relationship
management staff, for which staffing levels and intervals will be mutually
agreed to by the parties separately in the applicable Arrangement Letter,
Accenture will otherwise maintain support staffing levels and continuity of
Accenture personnel consistent with its obligations to perform Services and in
the event of a delay or other problem, Accenture will staff and train additional
Accenture personnel as needed.

9.2   Employee Problem-Solving.

  (a)   In the event that Client reasonably believes that an Accenture employee
assigned to a Client Service Location is violating any Client policy generally
applicable to Client employees or otherwise engaging in illegal activity or
placing Client’s property or employees at risk of physical harm, Client shall be
entitled to

17



--------------------------------------------------------------------------------



 



      take reasonable steps to prevent or limit such liability, illegal activity
or risk (including, where appropriate, removing or barring the employee from the
Client Service Location). Client shall communicate its actions or intention to
take action as promptly as possible to Accenture taking into account the
circumstances and severity of the events leading to such action. To the extent
that any Client action taken without the prior consent of Accenture is
subsequently determined to be wrongful, Accenture shall be excused for any
failure to meet the Service Levels and any related obligation (including without
limitation, the obligation to pay Service Level Credits) to the extent such
failure is directly caused by such Client action.     (b)   In the event that
Client has other concerns regarding the conduct or performance of any Accenture
employee, Client shall have the right to request a meeting with Accenture and
the Parties shall work in good faith to resolve such concerns. In the event that
Client believes that its concerns have not been addressed and the situation
could adversely impact any Service Level or Deliverable, Client will have the
right to invoke the provisions of ARTICLE XVIII.

9.3   Limitations on Recruiting. Except as provided in the applicable Services
Agreement and unless otherwise agreed by the Parties in writing, during such
Services Agreement Term and twelve months thereafter, neither Party will,
directly or indirectly, knowingly solicit for employment, offer employment to or
employ or retain (whether as an employee, officer, agent, consultant, advisor or
in any other capacity) any employee of the other Party who is or was actively
involved in the performance or evaluation of the Services under a Services
Agreement. If a Party breaches this Section 9.3, the breaching Party shall pay
compensation to the non-breaching Party in the form of liquidated damages equal
to the greater of one (1) year’s compensation either (a) offered to the
Personnel by the breaching Party or (b) paid or offered to the Personnel by the
non-breaching Party. Notwithstanding the foregoing, the Parties acknowledge and
agree that this Agreement will not prohibit (i) solicitations through general
public advertising or other publications of general public circulation or
(ii) the hiring of any employee of a Party who contacts the other Party without
such other Party having solicited such employee. Notwithstanding the foregoing,
upon Accenture’s termination of any Accenture employee then-dedicated to
providing the Base Services to Client, Client may offer employment to and hire
such Accenture employee. In addition, upon termination of any Services
Agreement, Client may offer employment to and hire (x) any Accenture employee
then-dedicated to providing the applicable Base Services to Client under such
Services Agreement and hired by Accenture from employment with Client in
connection with the execution of the applicable Services Agreement, and (y) up
to 50% of the remainder of such Accenture employees then-dedicated to providing
the applicable Base Services to Client under such Services Agreement. With
respect to any Contract Change involving any significant reduction in the scope
of the Services provided to Client, Client may inform Accenture of its desire to
hire Accenture employees dedicated to Client that would be materially affected
by such reduction, and the Parties shall negotiate in good faith with respect to
such request during the Change Control Process.

18



--------------------------------------------------------------------------------



 



ARTICLE X
PRICE & PAYMENT

10.1   Service Charges. In consideration for the performance of the Services,
Client will pay to Accenture the charges specified in the applicable Services
Agreement(s) (“Service Charges”) plus Taxes and other amounts described in this
ARTICLE X.   10.2   Reimbursement of Expenses. Except as otherwise may be set
forth in a Services Agreement, Client will pay, or reimburse Accenture for, the
reasonable out-of-pocket expenses, including travel and travel-related expenses
incurred by Accenture with the prior written consent of Client, in connection
with Accenture’s performance of its obligations under this Agreement (including
each Services Agreement) which are directed and/or approved by Client; provided,
however, that Client shall not be responsible for reimbursement of travel
expenses in excess of those allowed under Client’s travel expense policy as
notified to Accenture in writing in advance of the incurrence of the applicable
expense.   10.3   Pass-Through Expenses. The applicable Services Agreement may
set forth certain expenses relating to the Services that will be incurred by
Accenture and will be passed through to Client (“Pass-Through Expenses”). Except
as otherwise provided in this Agreement, Client will not be responsible for any
additional Pass-Through Expenses without its prior consent.       Promptly after
Accenture’s receipt of the third-party invoice for such expenses, Accenture will
use commercially reasonable efforts to correct any errors therein and provide
the invoice to Client together with a statement that Accenture has reviewed the
invoiced charges and determined that such charges appear to be valid and should
be paid by Client/invalid and should be questioned by Client. Accenture will
submit such invoice to Client for payment within a reasonable period of time
prior to the due date or, if a discount for early payment is applicable, the
date on which Client may pay such invoice with a discount.

     Promptly after Client’s payment of Pass-Through Expenses, Client will
confirm such payment to Accenture in writing. If Client fails to pay the
Pass-Through Expenses in a timely manner, Accenture may advance such expenses on
behalf of Client, and Client promptly will reimburse Accenture for such
payments.

10.4   [Reserved].   10.5   Cost of Living Adjustments (COLA). For Service
Charges due under each Services Agreement, on September 1, 2007 and each
anniversary date of September 1 of such Services Agreement (or other date as may
be set forth in the applicable Services Agreement), the Adjustable Amounts (as
defined below) are subject to adjustment as set forth in this Section 10.5. If
(i) the India Professional/Supervisor/Technical Overall Salary Increase Survey
index as published by Hewitt Associates (“Index A”), (ii) the Philippines
Professional/Supervisor/Technical Salary Increases Budgets by Industry (All
Services Companies including 0%) Survey index as published by Hewitt Associates

19



--------------------------------------------------------------------------------



 



    (“Index B”), (iii) and/or the Employment Cost Index for
Compensation/Civilian Workers/White Collar/Professional Specialty and Technical
Occupations (Not Seasonably Adjusted) as published by the Bureau of Labor
Statistics of the US Department of Labor (“Index C”) reflect percentage
increases or decreases for the most recently concluded calendar year for the
resources in India, the Philippines or the US, respectively, the Services
Charges will be adjusted by the percentage of such country’s increase or
decrease for such year. Such COLA rate adjustments shall be performed on
September 1 of each calendar year during any Services Agreement Term(s) or as
soon thereafter as reasonably possible after such indices are made available.  
    Within a reasonable time following such adjustment, Accenture will provide
to Client a recalculation of the Adjustable Amounts. If Hewitt Associates either
stops publishing Index A or Index B or substantially changes the content of the
index, or if the Bureau of Labor Statistics either stops publishing Index C or
substantially changes the content of the index, the Parties shall substitute
another comparable measure for the applicable country published by a mutually
agreeable source. For purposes of this Section 10.5, “Adjustable Amounts” means
the various service rates and charges set forth in the applicable Services
Agreement; such rates and charges are subject to a cost-of-living adjustment
under this Section 10.5.

10.6   Currency. Unless otherwise set forth in an applicable Services Agreement,
Accenture will bill Client in the United States in US Dollars. Invoices may
include charges for work performed by personnel from India, Philippines or other
mutually agreed to non-US locations and related expenses charged by such
personnel (collectively, the “Foreign Currency Charges”). For invoicing
purposes, Foreign Currency Charges will be charged in, and converted from, the
Indian Rupee, Philippines Peso or other applicable local country currency to US
Dollars at the Agreed Exchange Rate for the invoice period in which the Foreign
Currency Charges were charged. The “Agreed Exchange Rate” shall be an average of
the closing midpoint spot rates quoted for US Dollars equivalent of Indian Rupee
(or other applicable local country currency) on the first business day of the
succeeding invoice period and the last 4 business days of the month in which the
Foreign Currency Charges were charged. The source of the closing midpoint spot
rates will be Bloomberg. Currency adjustments will be included in the next
succeeding invoice to Client.   10.7   Invoices; Method of Payment; Finance
Charges.

  (a)   For each Services Agreement under which charges are due from Client to
Accenture, Accenture will render a single consolidated invoice in accordance
with the invoicing period and schedule provided in such Services Agreement. Each
invoice will include such detail as required pursuant to the applicable Services
Agreement and will allocate charges among Service components, locations and
departments. Upon Client’s reasonable request from time to time, Accenture shall
provide such additional or different detail required to satisfy Client’s
internal accounting and chargeback requirements.

20



--------------------------------------------------------------------------------



 



  (b)   Each invoice will indicate (i) the percentage of the base charges
invoiced for such invoice period applicable to each non-United States location
providing Services in such invoice period; and (ii) the amounts of any other
invoiced amounts directly originating from a non-United States location
providing Services in such invoice period. At the beginning of each Contract
Quarter, Accenture will provide Client with a non-binding forecast of the amount
of Services (as reflected in US dollars) that Accenture estimates will originate
from non-United States locations over the succeeding 12-month period.     (c)  
Any amount due to Accenture under this Agreement for which a time for payment is
not otherwise specified herein will be due and payable thirty (30) days after
Client’s receipt of Accenture’s invoice.     (d)   All amounts to be paid to
Accenture under this Agreement will be paid in US dollars by federal wire
transfer to the account or accounts designated by Accenture from time to time or
by such other method as is mutually determined by the Parties. As of the
Effective Date, the following account should be used for purposes of payment by
Client to Accenture (upon written notice, Accenture may change such account
information):

To: Accenture LLP
Bank: JP Morgan Chase Bank N.A
Routing Number: 071000013
Account Number: 5311314
Account Type: Checking (not Savings)
Invoice Qualifier: Invoice (plus ten digit invoice number)

  (e)   Any amount not paid when due will bear interest from the original due
date until paid at a rate equal to the lesser of (i) 1.5% per month or (ii) the
maximum rate of interest allowed by law.

10.8   Proration. Periodic charges under this Agreement are to be computed on a
calendar month basis and will be prorated on a per diem basis for any partial
month. Any unused credits against future payments owed to either Party by the
other pursuant to this Agreement will be paid to the applicable Party within
thirty (30) days after the expiration or termination of this Agreement
(including all Services Agreements).   10.9   Disputed Charges. Client may
withhold payment of particular charges that Client reasonably and in good faith
disputes under any Services Agreement at any given time during term of such
Services Agreement. Any amounts (or portions thereof) not so disputed will be
paid by the applicable payment due date, as determined pursuant to Section 10.7.
Client will notify Accenture in writing on or before the payment due date of any
disputed charges for which Client is withholding payment and describe, in
reasonable detail, the reason for such withholding. The Parties agree that in
connection with any Dispute for which Client withholds the payment of charges
pursuant to this Section 10.9, the Parties shall initiate the expedited informal
Dispute resolution process set forth in Section 18.1(a) in accordance with the
time frames provided in Section

21



--------------------------------------------------------------------------------



 



    18.1(c). If such Dispute is not resolved pursuant to Section 18.1, the
Parties shall refer such Dispute to arbitration as provided in Section 18.2, and
each Party shall use commercially reasonable efforts to accelerate the timelines
set forth in Section 18.2 such that a final opinion of the arbitrators is
delivered within 30 days of the initial referral of such Dispute. In addition,
if the Parties are unable to resolve such dispute within 30 days after Client’s
receipt of the invoice, Client will promptly deposit into an escrow account the
total amount so withheld and furnish evidence of any escrow deposit to
Accenture. The Parties will mutually establish such escrow account at a major
national bank mutually acceptable to the Parties, and the costs thereof will be
borne by the Parties in inverse proportion to the distribution to which each
Party is entitled from such account. The escrow account will be established
pursuant to an escrow agreement that provides that the funds therein, including
accrued interest, will be disbursed to Accenture or Client, as applicable, in
accordance with the result of the dispute resolution process referred to in
ARTICLE XVIII or by mutual agreement of the Parties. For as long as Client makes
such escrow deposits during the pendency of the dispute and pays undisputed
amounts, Accenture will continue providing the Services to Client subject to the
termination rights set forth in Section 17.2. If Client fails to escrow payments
as required by this Agreement, Accenture may apply to any court of competent
jurisdiction to seek injunctive relief for such failure and will have the right
to terminate the applicable Services Agreement pursuant to Section 17.2.

10.10   Taxes.

  (a)   Each Party will be responsible for (i) any personal property taxes on
property it owns or leases, (ii) employment taxes of its own employees, and
(iii) taxes based on its net income or gross receipts.     (b)   Client will be
responsible for sales, use, excise, value-added, services, consumption and other
taxes and duties, and any interest thereon, that are assessed against either
Party, on the provision of the Services (including the reimbursement of
expenses), any particular goods or services received by Client from Accenture,
or the fees paid for such goods or services.     (c)   To the extent any payment
for service, product or technology provided by Accenture to Client is subject to
withholding tax by any government, Client will reimburse Accenture for any such
withholding tax.     (d)   If Accenture Personnel are required by Client to
perform Services outside the city, state, province or country in which such
Accenture Personnel are based, Client will reimburse Accenture for increased
taxes (and assignment related costs) incurred by Accenture or such Accenture
Personnel as a result of providing such services. Such costs include, but are
not limited to (i) additional income taxes, including any tax or tax effect
(gross up) to Accenture or Accenture Personnel, (ii) social taxes, (iii)
employment taxes, (iv) housing, cost of living adjustments and all other
assignment related costs, and (v) professional fees incurred for additional home
country income tax compliance and foreign tax return preparation.

22



--------------------------------------------------------------------------------



 



  (e)   The Parties will cooperate to segregate the Service Charges into the
following separate payment streams: (i) those for taxable Services, (ii) those
for nontaxable Services, (iii) those for Pass-Through Expenses where Accenture
functions merely as a paying agent for Client in receiving goods, supplies or
services (including leasing and licensing arrangements) and (iv) reimbursable
expenses. Accenture will not collect or include in its invoices any sales or use
taxes for which Client has furnished a properly executed and valid exemption
certificate or direct pay permit.     (f)   If Accenture is assessed a
deficiency (including penalties and interest thereon) for taxes payable by
Client pursuant to this Agreement, Accenture will use reasonable efforts to
promptly notify Client of such assessment and will administratively contest such
assessment to the extent it is timely requested or authorized to do so by
Client, and Client and Accenture shall jointly control such contest. Client
shall indemnify and hold harmless Accenture from any such tax deficiency
(including penalties and interest). Client shall reimburse Accenture for all
accounting and attorneys’ fees and expenses reasonably incurred in contesting
such assessment at the request or upon the authorization of Client; provided,
however, that Accenture shall not be required to contest any such assessment
unless requested or authorized to do so by the Client, and payment by Accenture
of an assessed deficiency which it was not timely requested or authorized by
Client to contest will be deemed a payment which Accenture was required to pay
to the appropriate government entity; and, provided further, that if Client so
requests Accenture to challenge the imposition of such taxes, Accenture shall
retain the right to refuse to contest such an action and shall bear the
associated tax costs.     (g)   The Parties will reasonably cooperate with each
other to more accurately determine each Party’s tax liability and to minimize
such liability to the extent legally permissible, including, without limitation
and subject to the Change Control Process, providing services from a different
Accenture Service Location. Client and Accenture will provide and make available
to the other any resale certificates, withholding tax certificates, information
regarding out-of-state sales or use of equipment, materials or services, and
other exemption certificates or information reasonably requested by either
Party.     (h)   For purposes of this Agreement, taxes shall include taxes
incurred on transactions between and among Accenture, its Affiliates and
third-party subcontractors, to the extent such transactions are requested by
Client or such taxes are incurred in connection with the provision of the
Services to Client by such Accenture Affiliates or third-party subcontractors.

ARTICLE XI
REPRESENTATIONS AND WARRANTIES

11.1   Accenture Representations and Warranties. Accenture hereby represents and
warrants to Client as follows:

23



--------------------------------------------------------------------------------



 



  (a)   Organization; Power. Accenture is a general partnership registered as a
limited liability partnership duly organized, validly existing and in good
standing under the laws of the State of Illinois. Accenture has all requisite
partnership power and authority to execute and deliver this Agreement and to
perform its obligations hereunder.     (b)   Authority; Enforceability. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
action on the part of Accenture. This Agreement constitutes the legal, valid and
binding agreement of Accenture, enforceable against Accenture in accordance with
its terms (except insofar as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally, or by principles governing the availability of
equitable remedies).     (c)   Noncontravention. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby will
not (i) conflict with or result in any violation of any provision of the
partnership agreement of Accenture, as amended to date; (ii) conflict with,
result in any violation or breach of, constitute a default under, give rise to
any right of termination or acceleration (with or without notice or the lapse of
time or both) pursuant to, or result in being declared void or voidable, any
term or provision of any note, bond, mortgage, indenture, lease, license,
contract or other instrument to which Accenture is a party or by which any of
its properties or assets are or may be bound; or (iii) violate any current
order, writ, injunction, decree, statute, rule or regulation applicable to
Accenture.     (d)   Approvals. Accenture warrants that it has all necessary
licenses and government authorizations to perform its obligations hereunder, the
Services to be provided hereunder and in the applicable Services Agreements.    
(e)   Service Performance. Accenture warrants that it will perform the Services
in a good and workmanlike manner.     (f)   Employees. Accenture warrants that
the Accenture employees utilized in the provision of Services to Client will
possess suitable training, education, experience and skill to perform the
Services.     (g)   Disabling Code. Accenture warrants that it will not, without
notifying Client, knowingly insert, or knowingly allow to be inserted, into the
software used to provide the Services any code or other device that is designed
to disable, damage, erase, delay or otherwise shut down all or any portion of
the Services or the hardware, software or data used in providing the Services.

11.2   Client Representations and Warranties. Client hereby represents and
warrants to Accenture as follows:

24



--------------------------------------------------------------------------------



 



  (a)   Client is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. Client has all requisite
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder.     (b)   The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby, have
been duly authorized by all requisite corporate action on the part of Client.
This Agreement constitutes the legal, valid and binding agreement of Client,
enforceable against Client in accordance with its terms (except insofar as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, or by principles governing the availability of equitable remedies).  
  (c)   The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not (i) conflict with or result in any
violation of any provision of the charter or bylaws of Client, each as amended
to date; (ii) conflict with, result in any violation or breach of, constitute a
default under, give rise to any right of termination or acceleration (with or
without notice or the lapse of time or both) pursuant to, or result in being
declared void or voidable, any term or provision of any note, bond, mortgage,
indenture, lease, license, contract or other instrument to which Client is a
party or by which any of its properties or assets are or may be bound; or
(iii) violate any current order, writ, injunction, decree, statute, rule or
regulation applicable to Client.     (d)   Client warrants that it has all
necessary licenses and government authorizations (including, but not limited to,
any necessary third-party administrator, adjuster, or producer licenses) to
perform its obligations hereunder and allow Accenture to perform for its benefit
and as its contractor, the Services provided hereunder and in the applicable
Services Agreement(s).

11.3   Disclaimer of Warranties. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
ARTICLE XI OR IN ANY SERVICES AGREEMENT, THE PARTIES MAKE NO REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, REGARDING ANY MATTER, INCLUDING FITNESS FOR A
PARTICULAR PURPOSE, MERCHANTABILITY, INFORMATIONAL CONTENT, SYSTEMS INTEGRATION,
NON-INFRINGEMENT, INTERFERENCE WITH ENJOYMENT, OR RESULTS TO BE DERIVED FROM THE
USE OF ANY SERVICE, SOFTWARE, HARDWARE, DELIVERABLES, WORK PRODUCT OR OTHER
MATERIALS PROVIDED UNDER THIS AGREEMENT. ACCENTURE EXPRESSLY DISCLAIMS ANY
WARRANTY OF THE ACCURACY OR COMPLETENESS OF DATA, OPERATIONAL CRITERIA OR
PARAMETERS PROVIDED BY CLIENT. ACCENTURE DOES NOT REPRESENT OR WARRANT THAT THE
OPERATION OF ANY SOFTWARE WILL BE UNINTERRUPTED OR ERROR FREE.

25



--------------------------------------------------------------------------------



 



ARTICLE XII
ADDITIONAL COVENANTS

12.1   Additional Covenants.

  (a)   Each Party will use commercially reasonable efforts through the use of
industry standard virus protection software and other customary procedures to
screen any software provided or made available by it to the other Party
hereunder to avoid introducing any “virus” or other computer software routine or
hardware components that materially disrupts the proper operation of or provide
improper access to the systems. If such a virus is found to have been introduced
by Accenture into such systems, Accenture will use commercially reasonable
efforts to assist Client in mitigating the effects of the virus, if any, on that
portion of Client’s information technology environment relating to the Services.

ARTICLE XIII
CONFIDENTIALITY; SAFEGUARDING OF DATA

13.1   Confidentiality.

  (a)   In connection with this Agreement, each of the Parties has disclosed and
may continue to disclose to the other Party information that relates to the
disclosing Party’s business operations, financial condition, customers,
products, services, technical knowledge, or other confidential proprietary or
trade secret information. Except as otherwise specifically agreed in writing by
the Parties, Accenture and Client each agree that (i) all information
communicated to it by the other and identified as confidential or proprietary,
whether before or after the Effective Date, (ii) all information identified as
confidential or proprietary to which it has access in connection with the
Services, whether before or after the Effective Date, (iii) all information
communicated to it that reasonably should have been understood by the receiving
Party, because of confidentiality or similar legends, the circumstances of
disclosure or the nature of the information itself, to be proprietary and
confidential to the disclosing Party, and (iv) the terms and conditions of this
Agreement (collectively, the “Confidential Information”), will be and will be
deemed to have been received in confidence and will be used only for purposes of
this Agreement. The Parties acknowledge that third-party software may be subject
to additional confidentiality restrictions imposed by the applicable vendor’s
license or other agreement.     (b)   Each Party’s Confidential Information will
remain the property of that Party except as otherwise expressly provided in this
Agreement. Each of the Parties will use at least the same degree of care to
safeguard and to prevent disclosing to third parties the Confidential
Information of the other as it employs to avoid unauthorized disclosure or
publication of its own information (or information of its customers) of a
similar nature, and in any event, no less than

26



--------------------------------------------------------------------------------



 



reasonable care. Each Party may disclose relevant aspects of the other Party’s
Confidential Information to its employees, Affiliates, subcontractors and agents
to the extent such disclosure is reasonably necessary for the performance of its
obligations or the enforcement of its rights under this Agreement or, solely
with respect to the terms of this Agreement and any financial information
derived from the performance of this Agreement, in connection with any proposed
acquisition involving such Party or any portion of its business or securities;
provided, however, that such Party will use reasonable efforts to ensure that
such employees, Affiliates, subcontractors or agents comply with these
confidentiality provisions. Each Party will be responsible for any improper
disclosure of Confidential Information by such Party’s employees, Affiliates,
subcontractors or agents. A Party may reuse for its own purposes with third
parties the terms and conditions of this Agreement, provided that (i) such use
in no way may be attributed to the other Party, this Agreement or the
relationship between Accenture and Client and (ii) such use is not used in
negotiations with the other Party or any of the other Party’s Affiliates for any
other contractual arrangement.

  (c)   Neither Party will (i) make any use or copies of the Confidential
Information of the other except as contemplated by this Agreement, (ii) acquire
any right in or assert any lien against the Confidential Information of the
other, or (iii) sell, assign, lease or otherwise commercially exploit the
Confidential Information (or any derivative works thereof) of the other Party.
Neither Party may withhold the Confidential Information of the other Party or
refuse for any reason (including due to the other Party’s actual or alleged
breach of this Agreement) to promptly return to the other Party its Confidential
Information (including copies thereof) if requested to do so. Upon expiration or
any termination of this Agreement and completion of a Party’s obligations under
this Agreement (including all Services Agreements), each Party will (except as
otherwise provided in this Agreement or a Services Agreement) return or destroy,
as the owner may direct, all documentation in any medium that contains or refers
to the other Party’s Confidential Information, and retain no copies. Subject to
the foregoing confidentiality obligations, either Party may retain copies of the
Confidential Information of the other Party to the extent required for (i) in
the case of Accenture, compliance with applicable professional standards or
quality assurance purposes and (ii) in the case of Client, its continuing
operations or internal business purposes.     (d)   This Section 13.1 will not
apply to any particular information that either Party can demonstrate (i) was,
at the time of disclosure to it, in the public domain; (ii) after disclosure to
it, is published or otherwise becomes part of the public domain through no fault
of the receiving Party; (iii) was in the possession of the receiving Party at
the time of disclosure to it and was not the subject of a pre-existing
confidentiality obligation; (iv) was received after disclosure to it from a
third party who had a lawful right to disclose such information (without
corresponding confidentiality obligations) to it; or (v) was independently
developed by the receiving Party without use of the Confidential Information of
the disclosing Party. In addition, a Party will not be considered to have
breached

27



--------------------------------------------------------------------------------



 



its obligations under this Section 13.1 for disclosing Confidential Information
of the other Party to the extent required to satisfy any legal requirement of a
competent governmental authority, provided that promptly upon receiving any such
request and to the extent that it may legally do so, such Party advises the
other Party prior to making such disclosure in order that the other Party may
object to such disclosure, take action to ensure confidential treatment of the
Confidential Information, or (subject to applicable law) take such other action
as it considers appropriate to protect the Confidential Information.

  (e)   Nothing contained in this Section 13.1 will be construed as obligating a
Party to disclose its Confidential Information to the other Party, or as
granting to or conferring on a Party, expressly or impliedly, any rights or
license to the Confidential Information of the other Party.

13.2   Client Data.

  (a)   For the purposes of this Agreement, the term “Personal Information”
means any “nonpublic personal information” as such term is defined under the
Title V of the U.S. Gramm-Leach-Bliley Act, 15 U.S.C. § 6801 et seq., and the
rules and regulations issued thereunder. As to any Services Agreement, the
obligations to protect Personal Information against unauthorized access or
disclosure set forth in this Section 13.2 applicable to such Services Agreement
shall survive termination of such Services Agreement. Any change in the Services
required by law or regulation that increases Accenture’s costs and expenses with
respect to compliance with this Section 13.2 will be subject to the operation of
the Change Control Process. Notwithstanding anything to the contrary contained
in this Agreement, with respect to any Personal Information delivered or made
available to Accenture as a result of the provision of the Services under this
Agreement, Accenture agrees that:

  (i)   as between Client and Accenture, Client owns and retains all rights in
and to such Personal Information provided to Accenture as a result of the
provision of the Services under this Agreement, and Accenture shall use and
manipulate such Personal Information solely for the purposes of performing the
Services hereunder and not for any other purposes;     (ii)   Accenture shall
maintain a reasonable information security program designed to keep and provide
appropriate administrative, technical and physical measures to secure and
protect such Personal Information against unauthorized, unlawful or accidental
access, disclosure, transfer, destruction, loss or alteration;     (iii)  
Accenture shall limit access to such Personal Information provided by Client to
Accenture to a “need-to-know” basis and shall inform the Accenture employees and
subcontractors who have access to such Personal Information of its confidential
nature and the limitations and procedures that apply to access and use of such
Personal Information;

28



--------------------------------------------------------------------------------



 



  (iv)   Accenture shall not disclose or make available such Personal
Information provided to Accenture as a result of the provision of the Services
under this Agreement to subcontractors performing Services without entering into
a written agreement with such subcontractor whereby the subcontractor agrees to
comply with, and treat such Personal Information in accordance with, this
Section 13.2(a);     (v)   Accenture shall promptly notify Client when Accenture
becomes aware of any unauthorized access of such Personal Information provided
to Accenture as a result of the provision of the Services under this Agreement
or Accenture becomes the subject of any government, other enforcement or private
proceeding relating to its data handling practices in connection with the
Services, and in the case of any legal or regulatory obligation to disclose such
Personal Information, Accenture shall notify and co-operate with Client to limit
any disclosure to the minimum required by law and, to the extent possible,
request that such Personal Information be kept confidential;     (vi)  
Accenture shall use and process such Personal Information provided by Client to
Accenture in accordance with those written procedures and standards notified to
Accenture by Client in writing reasonably in advance of any date of required
compliance, and Client shall be responsible for the sufficiency of such
procedures and standards;     (vii)   Accenture shall not, except as explicitly
agreed to in writing by Client or otherwise required to perform the Base
Services, collect any Personal Information from Client employees or customers
from any cookies, applets, Web bug or beacons or similar technologies;    
(viii)   Accenture shall, upon the reasonable request of Client, provide Client
with information regarding its privacy/data protection practices and shall allow
Client reasonable access to audit such practices in accordance with Section
19.1; and     (ix)   Accenture shall, upon termination of the applicable
Services Agreement, promptly and in a secure manner return to Client all
Personal Information provided to Accenture under such Services Agreement, or, at
Client’s written direction, destroy such Personal Information unless any
legislation or legal action prevents it from doing so in which case Accenture
shall keep such Personal Information secure and confidential until such
legislation or legal action no longer prevents Accenture from returning or
destroying such Personal Information.

13.3   Exclusions. Nothing in Section 13.2 shall affect any data or information
that Accenture receives from a third party outside of this Agreement, nor shall
Section 13.2 affect Accenture’s rights to use such data or information, provided
that if Accenture receives any such data or information that is identical to any
Personal Information

29



--------------------------------------------------------------------------------



 



provided to Accenture by Client hereunder, Accenture’s obligations under
Section 13.2 shall not be diminished. For avoidance of doubt, and as an example
only, if Accenture receives the same name and Social Security number from both
Client and a third party not acting on behalf of Client, then this Agreement
does not restrict how Accenture will handle or use the information received from
the third party, but Accenture will remain subject to Section 13.2 with respect
to the information received from Client.

13.4   Unauthorized Acts. Each Party will:

  (a)   notify the other Party promptly of any material unauthorized possession,
use or knowledge, or attempt thereof, of the other Party’s Confidential
Information by any Person that may become known to such Party;     (b)  
promptly furnish to the other Party details of the unauthorized possession, use
or knowledge, or attempt thereof, and use reasonable efforts to assist the other
Party in investigating or preventing the recurrence of any unauthorized
possession, use or knowledge, or attempt thereof, of Confidential Information;  
  (c)   use reasonable efforts to cooperate with the other Party in any
litigation and investigation against third parties deemed necessary by the other
Party to protect its proprietary rights; and     (d)   promptly use reasonable
efforts to prevent a recurrence of any such unauthorized possession, use or
knowledge of Confidential Information.

The Party whose Confidential Information is the subject of such activity will
reimburse any out-of-pocket expenses incurred by the other Party as a result of
compliance with this Section 13.4.
ARTICLE XIV
PROPRIETARY RIGHTS

14.1   Ownership of Client-Owned Software. As between the Parties, Client will
be the sole and exclusive owner of the Client-Owned Software. Any derivatives,
modifications, enhancements or improvements to the Client-Owned Software (or its
related documentation) developed by Accenture is Work Product and subject to
Section 14.3.   14.2   Ownership of Accenture Software. As between the Parties,
Accenture will be the sole and exclusive owner of the Accenture Software. Any
derivatives, modifications, enhancements or improvements to the Accenture
Software (or its related documentation) developed by Accenture will not be
considered Work Product and will be owned exclusively by Accenture, unless
otherwise expressly agreed to by the parties in writing.   14.3   Ownership of
Work Product.

As used in this Agreement:

30



--------------------------------------------------------------------------------



 



  14.3.1   The term “Deliverables” shall mean reports, documents, templates,
studies, software programs or components in both source code and object code,
specifications, business methods, tools, methodologies, processes, techniques,
analytical frameworks, algorithms, know-how, processes, products, documentation,
abstracts and summaries thereof, and other work product and materials which are
originated and prepared for Client by Accenture (either independently or in
concert with Client or third parties) and delivered to Client during the course
of Accenture’s performance under this Agreement, all as may be specified in an
Arrangement Letter. Deliverables shall be comprised of Custom Components and/or
Accenture Software;     14.3.2   The term “Custom Components” shall mean
reports, documents, templates, studies, software programs in both source code
and object code, specifications, business methods, tools, methodologies,
processes, techniques, analytical frameworks, algorithms, know-how, processes,
products, documentation, abstracts and summaries thereof, and other work product
and materials which are originally developed by Accenture (either independently
or in concert with Client or third parties), during the course of the Services
and supplied as, or as part of, a Deliverable, but excluding, for the avoidance
of doubt, any Accenture Software; and     14.3.3   The Deliverables to be
provided by Accenture to Client shall be identified in an Arrangement Letter as
being Category A, B, C, D, or E Deliverables, and, subject in all cases to
Section 14.4 below and to any restrictions applicable to any third-party
materials embedded in the Deliverables, the rights to such Deliverables shall be
in accordance with the definitions set forth below. In the event that a Services
Agreement is silent as to the category of Deliverables, the parties agree that
the Deliverables developed under such a Services Agreement or otherwise
delivered pursuant to the Services shall be considered Category B Deliverables.
In all categories, (i) to the extent any Deliverable contains Confidential
Information, it shall be subject to Section 13.1 above and (ii) after acceptance
of a Deliverable by Client, and pending final payment, Accenture hereby grants
to Client a revocable, nontransferable, non-exclusive unpaid right and license
to use, copy, modify and prepare derivative works of the Custom Components for
purposes of Client’s internal business only.

  (i)   “Category A Deliverables”. Category A Deliverables are those
Deliverables in the Custom Components or other Work Product of which, upon final
payment, Accenture shall grant to Client a perpetual, nontransferable (except as
provided in the following sentence), non-exclusive paid-up right and license to
use, copy, modify and prepare derivative works for purposes of Client’s internal
business only. Notwithstanding the foregoing, Client may transfer or sublicense
any Category A Deliverable to a third-party purchaser of a portion of Client’s
business or assets, provided that (x) such Category A Deliverable is or has been
in regular and continuous use by the transferred business and assets

31



--------------------------------------------------------------------------------



 



during the normal course of Client’s internal business, prior to the effective
date of transfer or sublicense, (y) Client delivers prompt notice to Accenture
of the fact of such transfer or sublicense, and (z) solely with respect to a
sublicense, the instrument granting such sublicense names Accenture as an
express third-party beneficiary. Client shall provide Accenture with advance
written notice of such transfer or sublicense as soon as reasonably practicable.

  (ii)   “Category B Deliverables”. Category B Deliverables are those
Deliverables in the Custom Components or other Work Product of which, upon final
payment, Client and Accenture shall jointly own all right title and interest,
without any right or duty of accounting to the other party and in relation to
which each party shall, and does hereby, assign and convey to the other all
rights, titles and interests necessary to give full effect to such joint
ownership.     (iii)   “Category C Deliverables”. Category C Deliverables are
those Deliverables in the Custom Components or other Work Product of which, upon
final payment, Accenture shall assign and convey to Client copyright. Accenture
(or its third-party licensors) shall have and/or retain all other right, title
and interest in such Category C Deliverables; provided, however, that, with
respect to any other intellectual property rights embedded in the Custom
Components which are not assigned or conveyed to Client, upon final payment
Accenture shall grant to Client a perpetual, non-exclusive, nontransferable
(except as provided in the following sentence), paid-up, worldwide right and
license to use, copy, modify, and prepare derivative works of any and all
components of such Custom Components for the purposes of Client’s internal
business only. Notwithstanding the foregoing, Client may transfer or sublicense
the license to embedded intellectual property rights in the immediately
preceding sentence in this subsection (iii) to a third-party purchaser of a
portion of Client’s business or assets, provided that (x) such embedded
intellectual property is used solely in connection with the applicable
transferred Category C Deliverable, (y) Client delivers prompt notice to
Accenture of the fact of such transfer or sublicense, and (z) solely with
respect to a sublicense, the instrument granting such sublicense names Accenture
as an express third-party beneficiary.

Accenture acknowledges that such Custom Components may be considered “works made
for hire” under applicable copyright laws. To the extent the Custom Components
are not deemed “works made for hire” under applicable copyright law, Accenture
hereby irrevocably assigns and transfers to Client copyright in such Custom
Components and shall execute all documents reasonably requested by Client for
the purpose of assigning to Client copyright in such Custom Components.

32



--------------------------------------------------------------------------------



 



  (iv)   “Category D Deliverables”. Category D Deliverables are those
Deliverables in the Custom Components or other Work Product of which, upon final
payment, (a) Accenture shall assign and convey to Client all right, title and
interest and (b) Client grants to Accenture, and its third-party designees, a
perpetual, transferable, worldwide, irrevocable, royalty-free, fully paid-up
license to use, copy, modify and prepare derivative works of the Custom
Components and any applicable intellectual property rights granted to Client
under the foregoing paragraph or that Client may file for, register or otherwise
obtain in relation to, or resulting from, any Deliverable (and/ or any component
thereof), including without limitation, any patent and any counterparts thereof,
or any divisions, substitutes, continuations, reissues or reexaminations thereof
(such rights including, without limitation, the right to make, have made, use,
import, offer for sale and sell or otherwise provide or dispose of products and
services using or incorporating the same) or to practice any process in
connection therewith, with the right to sublicense the same.     (v)   “Category
E Deliverables”. Category E Deliverables are those Deliverables in the Custom
Components or other Work Product of which, upon final payment, Accenture shall
assign and convey to Client all right, title and interest.

  14.3.4   With respect to Category B Deliverables, in the event that either
Accenture or the Client, or both, wish to patent the invention(s) embodied in
any Custom Components or any component thereof, they shall cooperate with each
other in filing and prosecuting one or more patent applications – to the extent
that inventorship does not belong solely to either Client or Accenture. Where
co-inventorship exists, and where the parties agree to, and do, share equally in
the cost of prosecuting the patent applications, they shall jointly own any
resulting patent(s) without any right or duty of accounting to the other party.
Where co-inventorship exists, and where the parties agree that one of them shall
pay more than half of the cost of prosecuting the patent applications, and it
does so, that party shall receive from the other party an assignment of the
other’s interest in the patent(s) in exchange for a perpetual, transferable,
worldwide, irrevocable, royalty-free, fully paid-up license–including, without
limitation, the right to make, have made, use, import, offer for sale and sell
or otherwise provide or dispose of products and services using or incorporating
the same, or to practice any process in connection therewith, and with the right
to sublicense the same.     14.3.5   With respect to Category D and/or Category
E Deliverables, in the event that Client elects to file an application for a
patent in any jurisdiction respecting any Custom Components or any component
thereof, Client shall promptly notify Accenture, and Accenture shall reasonably
cooperate with Client (at Client’s expense) in preparing, submitting and
prosecuting the patent application. Client shall keep Accenture informed about
the status of each such patent application during its pendency in its respective
patent examination organization. Client shall

33



--------------------------------------------------------------------------------



 



not be entitled, at any time, to file, or to seek to file, an application for a
patent which includes claims solely directed to Accenture Software.

  14.3.6   The Parties shall cooperate with each other and execute such other
documents as may be necessary and appropriate to achieve the objectives of this
Section.

14.4   Embedded Accenture Software. The following provisions will apply to any
Accenture Software incorporated or embedded into any Deliverable or other Work
Product:

  (a)   If Accenture incorporates or embeds any Accenture Software into any
Category B, C, D or E Deliverable (“Embedded Accenture Software”), Accenture
will not be deemed to have transferred or assigned any rights therein to Client.
Accenture will grant to Client a nonexclusive, limited nontransferable (except
as provided in the following sentence), worldwide, royalty-free, perpetual
license in all Accenture intellectual property included in such Embedded
Accenture Software to use, maintain, modify, enhance and create derivative works
of such Embedded Accenture Software (i) to the extent necessary to use or
maintain such Deliverable for Client’s normal internal business purposes and
(ii) solely as used in such Deliverable and not as a “stand-alone” product or
separately from such Deliverable in which it is embedded. In the event of any
sublicense of a Category A Deliverable or Category C Deliverable by Client
pursuant to Section 14.3, the foregoing license shall be included in such
sublicense solely for the term of the Termination Assistance Services provided
by Accenture to such sublicensee pursuant to Section 21.3(b).     (b)  
Notwithstanding such license, Accenture will be the sole and exclusive owner of
any modifications, enhancements and improvements to, or derivatives of, any
Embedded Accenture Software – which shall be specifically defined or identified
prior to implementation — made by Client or its contractors pursuant to the
above license (the “Accenture Software Enhancements”). All Accenture Software
Enhancements will be deemed part of the license granted to Client pursuant to
Section 14.4(a).     (c)   Client agrees to execute any appropriate documents
and take any other appropriate actions reasonably requested by Accenture to
effectuate the purposes of this Section 14.4.     (d)   Client will not have any
interest in or claim to any Accenture Software, other than the above license to
the Embedded Accenture Software.

14.5   Proprietary Items. In the course of performing under this Agreement,
Accenture may use products, materials, tools and methodologies that are
proprietary to Accenture or to third parties (collectively, “Proprietary
Items”). As between Client and Accenture, Proprietary Items will be deemed
Confidential Information of Accenture for purposes of Section 13.1. Except as
expressly set forth herein or in a Services Agreement, Client will

34



--------------------------------------------------------------------------------



 



have or obtain no rights in such Proprietary Items (or in any modifications or
enhancements thereto) other than (i) to use them as authorized by Accenture in
writing from time to time solely for purposes of performing its responsibilities
under an applicable Services Agreement, (ii) to the extent the Proprietary Items
constitute Embedded Accenture Software under Section 14.4, to use them as part
thereof as provided in Section 14.4, or (iii) pursuant to Accenture’s standard
license for such Proprietary Items or, in the case of Proprietary Items owned by
third parties, pursuant to terms acceptable to the applicable third party. If
Proprietary Items are made available to Client under clause (i) or (ii) above,
they will be made available on an “AS IS” basis and without express or implied
warranties of any kind. Proprietary Items made available under clause
(iii) above will be subject to the terms of the applicable license.

14.6   Critical Accenture Licensed Software. Except as otherwise expressly
provided in a Services Agreement, any Accenture Software licensed from a third
party (including Accenture derivatives thereto) that is being used to provide
the Services upon the expiration or termination of any Services Agreement and
that would be required by Client or an alternative service provider to continue
the Services (other than generally available commercial desktop software) are
referred to in this Agreement and the applicable Services Agreements as the
“Critical Accenture-Licensed Software.” Accenture will (i) inform Client of the
existence and ownership of, and the extent of Accenture’s rights to, all such
Critical Accenture-Licensed Software (including Accenture derivatives thereto)
and (ii) use commercially reasonable efforts to obtain for Client a perpetual
(or to the extent customarily available, automatically renewing), nonexclusive
license to use, maintain, modify, enhance and create derivative works of such
Critical Accenture-Licensed Software effective upon the expiration or
termination of the applicable Services Agreement and upon the third-party
vendor’s standard terms and conditions but at no additional charge to Client. If
Accenture is unable to obtain the license (or the agreement to grant a license)
as described above, then prior to introducing such Critical Accenture-Licensed
Software (including Accenture derivatives thereto), Accenture will notify Client
of its inability to obtain for Client such a license or agreement and the
proposed Critical Accenture-Licensed Software-vendor’s then-current terms and
conditions, if any, for making such materials (including Accenture derivatives
thereto) available to Client upon expiration or termination of this Statement of
Work. With Client’s prior approval, Accenture may then introduce such Critical
Accenture-Licensed Software for use in providing the Services .   14.7  
Knowledge Capital. Nothing in this Agreement will preclude Accenture from
acquiring, marketing, developing, distributing, licensing or using for itself or
others, services, products or technology that are the same as or similar to
those provided to Client by Accenture pursuant to this Agreement. Furthermore,
Accenture will continue to be free to use the general knowledge, skills and
experience and any ideas, concepts, know-how and techniques that are acquired or
used in the course of providing the Services. This Section 14.7 will not
diminish Accenture’s obligations regarding Confidential Information under
Section 13.1.

35



--------------------------------------------------------------------------------



 



ARTICLE XV
INDEMNIFICATION

15.1   Indemnification by Accenture. Accenture will indemnify, defend and hold
harmless Client, Client Affiliates and their respective employees, principals
(partners, shareholders or other holders of an ownership interest, as the case
may be), directors and agents from and against any and all Losses arising from
claims by third parties, whether based in whole or in part in contract, tort,
negligence, statute or otherwise, arising from any of the following:

  (a)   the death of or bodily injury to any employee of Client or any Client
Affiliate (or their respective subcontractors) to the extent directly caused by
the gross negligence or willful misconduct of Accenture or any Accenture
Affiliate;     (b)   the loss of or damage to the real or tangible personal
property (whether owned or leased) of Client, any Client Affiliate or any of
their respective employees or subcontractors to the extent directly caused by
the gross negligence or willful misconduct of Accenture or any Accenture
Affiliate;     (c)   the failure of Accenture to perform any of its obligations
under any license, lease or other agreement (i) between Accenture and a third
party or (ii) for which Accenture has assumed administrative, financial or
operational responsibility (as applicable) pursuant to this Agreement and has
obtained a complete copy of such license, lease or other agreement;     (d)  
Accenture’s failure to obtain any Consents for which Accenture is
administratively responsible pursuant to the provisions of this Agreement;    
(e)   any claim asserted against Client by current or former employees of
Accenture arising out of actions or omissions of Accenture in the performance of
Services after the Effective Date of this Agreement (including any Services
Agreements) during the period of such employee’s employment with Accenture;    
(f)   any claim asserted against Client by a Transferred Employee to the extent
such claim arises from decisions, acts, omissions or violations of statute by
Accenture with respect to such Transferred Employee’s employee/employer
relationship with Accenture but not to the extent attributable to erroneous or
incomplete information provided by Client;     (g)   Accenture’s failure to pay
and discharge any taxes (including interest and penalties) for which Accenture
is responsible pursuant to the provisions of this Agreement.

15.2   Indemnification by Client. Client will indemnify, defend and hold
harmless Accenture, Accenture Affiliates and their respective employees,
principals (partners, shareholders or other holders of an ownership interest, as
the case may be) and agents from and against any and all Losses arising from
claims by third parties, whether based in

36



--------------------------------------------------------------------------------



 



     whole or in part in contract, tort, negligence, statute or otherwise,
arising from any of the following:

  (a)   the death of or bodily injury to any employee of Accenture or any
Accenture Affiliate (or their respective subcontractors) to the extent directly
caused by the gross negligence or willful misconduct of Client or any Client
Affiliate;     (b)   the loss of or damage to the real or tangible personal
property (whether owned or leased) of Accenture, any Accenture Affiliate or any
of their respective employees or subcontractors to the extent directly caused by
the gross negligence or willful misconduct of Client or any Client Affiliate;  
  (c)   the failure of Client to perform any of its obligations under any
license, lease or other agreement between (i) Client and a third party (except
to the extent the liability arises out of a failure of Accenture to perform an
obligation assumed by Accenture under this Agreement) or (ii) for which Client
has assumed or retained administrative, financial or operational responsibility
(as applicable) pursuant to this Agreement;     (d)   Client’s failure to obtain
any Consents for which Client is administratively responsible pursuant to the
provisions of this Agreement or to have all necessary licenses or permits
(including, but not limited to, any necessary third-party administrator,
adjuster, or producer licenses);     (e)   any claim asserted against Accenture
by current or former employees of Client arising out of actions or omissions of
Client related to this Agreement (including any Services Agreements) during the
period of such employee’s employment with Client;     (f)   any failure of
Accenture to perform under any Accenture-Managed Agreement to the extent
Accenture’s non-performance arose from errors or omissions in Client’s
description of such Accenture-Managed Agreement delivered pursuant to Section
6.1 in lieu of complete and accurate copies of such Accenture-Managed Agreement;
or     (g)   any third-party claim which arises in connection with the use by
Client of any deliverable or Services provided by Accenture to Client under this
Agreement, except to the extent (i) covered by Accenture’s indemnities set forth
in Section 15.1 or 15.3, (ii) directly caused by Accenture’s negligence or
willful misconduct, or (iii) directly caused by the failure of Accenture to meet
any Service Level (other than Service Levels being measured in connection with
any applicable Burn-In Period) or Accenture’s breach of any other material
obligation hereunder.

15.3   Infringement Indemnity.

37



--------------------------------------------------------------------------------



 



  (a)   Accenture will indemnify, defend and hold harmless Client, any Client
Affiliates and their respective employees, principals (partners, shareholders or
other holders of an ownership interest, as the case may be) and agents from and
against any and all Losses to any third party from claims that any Services,
Work Product or Accenture Software (or the access or other rights thereto)
provided by Accenture to Client pursuant to this Agreement (i) infringes a
copyright held by that third party perfected under United States statute;
(ii) constitutes misappropriation or unlawful disclosure or use of a third
party’s trade secrets; or (iii) infringes a valid United States patent issued to
a third party at the time a Deliverable is provided to Client or as of the
applicable Services commencement date set forth in the applicable Services
Agreement (collectively, “Infringement Claims”).     (b)   Client will
indemnify, defend and hold harmless Accenture, any Accenture Affiliates and
their respective employees, principals (partners, shareholders or other holders
of an ownership interest, as the case may be) and agents from and against any
and all Losses arising from claims by third parties that any equipment, software
(including Client-Owned Software), information or other resources or items (or
the access or other rights thereto) provided by Client to Accenture pursuant to
this Agreement (i) infringes a copyright held by that third party perfected
under United States statute; (ii) constitutes misappropriation or unlawful
disclosure or use of a third party’s trade secrets; or (iii) infringes a valid
United States patent issued to a third party of which Client was or should have
been aware of (collectively, “Infringement Claims”), subject to the terms of
Section 15.3(e), below.     (c)   Notwithstanding anything to the contrary
herein, neither Party will have any liability or obligation to the other Party,
such other Party’s Affiliates or any other Person under paragraph (a) or
(b) above to the extent that the Infringement Claim is based upon
(i) modifications to any item made by or on behalf of the indemnitee in a manner
that causes the infringement, (ii) use of any item in combination with any
hardware, software or other products or services in a manner that causes the
infringement and where such combination was not within the reasonable
contemplation of the Parties given the intended use of the item, (iii) the
failure of a Party to use corrections or enhancements to such deliverables that
are made available by the other Party, (iv) detailed, non-discretionary designs
or specifications provided by the indemnitee that necessarily caused such
Infringement Claim, or (v) the indemnitee’s distribution, marketing or use for
the benefit of third parties (other than to provide Services to the Client
hereunder or Client’s use in the ordinary course of business for the benefit of
customers, which for the avoidance of doubt will not include the provision of
services similar to the Services to third parties)) of the deliverable or item.
In addition, Accenture will not be liable for claims of infringement arising
from or related to the provision of help desk services, call center services or
automated attendant services using computer telephony integration.

38



--------------------------------------------------------------------------------



 



  (d)   If any deliverable, item or Service provided by a Party hereunder is, or
in such Party’s reasonable judgment is likely to become, the subject of an
Infringement Claim, the providing Party, at its expense and in addition to
defending the claim and paying damages as required by (a) or (b) above, will use
reasonable efforts to procure for the other Party the right to use and continue
using such deliverable or replace it with a non-infringing equivalent or modify
it to make its use hereunder non-infringing, provided that such replacement or
modification does not result in a degradation of the performance or quality of
the deliverable. If such option is not available on commercially reasonable
terms in the providing Party’s good faith judgment, the providing Party will so
notify the other Party, whereupon (A) the other Party will cease use of such
deliverable or Service and return it to the providing Party and (B) the Parties
will equitably adjust the Service Charges to reflect the added expenses or
discontinuation of Services. In such event, the Parties will seek to establish
mutually acceptable alternative arrangements and to make any appropriate
adjustments to their respective obligations under this Agreement through the
execution of a Change Request pursuant to Section 8.9.     (e)   The foregoing
provisions of this Section 15.3 constitute the Parties’ sole and exclusive
remedies and each Party’s entire liability with respect to infringement claims.

15.4   Indemnification Procedures. The following procedures will apply with
respect to indemnification for third-party claims arising in connection with
this Agreement:

  (a)   Promptly after receipt by a Person entitled to indemnification hereunder
(an “Indemnitee”) of written notice of the assertion or the commencement of any
claim, demand, action, cause of action or other proceeding by a third party,
whether by legal process or otherwise (a “Claim”), with respect to any matter
within the scope of Sections 15.1, 15.2 or 15.3 the Indemnitee will give written
notice thereof to the Party from whom indemnification is sought pursuant hereto
(the “Indemnitor”) and will thereafter keep the Indemnitor reasonably informed
with respect thereto; provided, however, that the failure of the Indemnitee to
give the Indemnitor such prompt written notice will not relieve the Indemnitor
of its obligations hereunder except to the extent such failure results in
prejudice to the Indemnitor’s defense of such Claim. Within 15 days following
receipt of written notice from the Indemnitee relating to any claim, but no
later than 10 days before the date on which any response to a complaint or
summons is due, the Indemnitor will notify the Indemnitee in writing that the
Indemnitor will assume control of the defense and settlement of such claim (the
“Notice”).     (b)   If the Indemnitor delivers the Notice relating to any claim
within the required notice period, the Indemnitor will be entitled to have sole
control over the defense and settlement of such claim; provided, however, that
the Indemnitee will be entitled to participate in the defense of such claim and
to employ counsel at its own expense to assist in the handling of such claim.
After the Indemnitor has delivered a Notice relating to any claim in accordance
with the preceding

39



--------------------------------------------------------------------------------



 



      paragraph, the Indemnitor will not be liable to the Indemnitee for any
legal expenses subsequently incurred by such Indemnitee in connection with the
defense of such claim.     (c)   If the Indemnitor fails to assume the defense
of any such Claim within the prescribed period of time, then the Indemnitee may
assume the defense of any such Claim at the cost and expense of the Indemnitor.
The Indemnitor will not be responsible for any settlement or compromise made
without its consent, unless the Indemnitee has tendered notice and the
Indemnitor has then failed to assume and defend the claim and it is later
determined that the Indemnitor was liable to assume and defend the claim. The
Indemnitor will reimburse the Indemnitee for its costs and expenses incurred as
a result of Indemnitor’s failure to assume the defense of such Claim.     (d)  
The Indemnitee will provide reasonable assistance to the Indemnitor (at the
Indemnitor’s expense), including reasonable assistance from the Indemnitor’s
employees, agents, independent contractors and Affiliates, as applicable.
Notwithstanding any provision of this Section 15.4 to the contrary, the
Indemnitor will not consent to the entry of any judgment or enter into any
settlement that provides for injunctive or other non-monetary relief affecting
the Indemnitee without the prior written consent of the Indemnitee, which
consent will not be unreasonably withheld or delayed.

ARTICLE XVI
LIMITATION OF LIABILITY AND RISK ALLOCATION

16.1   Limitation of Liability.

  (a)   Subject to the exclusions set forth in paragraphs (b) and (c) below, if
either Party will be liable to the other Party for any matter relating to or
arising from this Agreement, whether based upon an action or claim in contract,
tort, warranty, equity, intended conduct or otherwise (including any action or
claim arising from the acts or omissions of the liable Party), the aggregate
amount of damages recoverable against the liable Party under any Services
Agreement with respect to any and all breaches, performance, nonperformance,
acts or omissions hereunder will not exceed an amount equal to (i) for Services
Agreements with a Services Agreement Term of less than 12 months, the Charges
for Services paid to Accenture under the specific Services Agreement under which
such claim arises or (ii) for Services Agreements with a Services Agreement Term
of 12 months or more, the Charges for Services paid to Accenture under the
specific Services Agreement under which such claim arises during the
twelve-month period immediately preceding the most recent event (or if the
Services Agreement Term is at least twelve months and such event occurs within
the first twelve months of the Services Agreement Term, the amount estimated to
be paid in the first twelve months of the Services Agreement Term).

40



--------------------------------------------------------------------------------



 



  (b)   The limitation described in paragraph (a) above will not apply to (i)
Accenture’s obligations under Sections 13.1 [Confidentiality], 15.1
[Indemnification] or 15.3 (a) [Infringement Indemnity], (ii) Client’s
obligations under Sections 13.1, 15.2 or 15.3(b), (iii) Client’s nonperformance
of its payment obligations for Services provided or for termination or related
charges pursuant to this Agreement, or (iv) willful misconduct by Accenture.    
(c)   Notwithstanding the exclusion of Section 15.3(a) in paragraph (b) above,
Accenture’s patent indemnity obligations under Section 15.3(a)(iii) for U.S.
patents issued after execution of the applicable Services Agreement shall be
limited to two times the limitation of liability set forth in subsection
(a) above for the applicable Service Agreement.     (d)   Each Party has a duty
to mitigate the damages that would otherwise be recoverable from the other Party
pursuant to this Agreement by taking appropriate and commercially reasonable
actions to reduce or limit the amount of such damages.     (e)   If Accenture
fails to meet any Service Level with respect to which a Service Level Credit
applies or if Client is due any Vital Service Credit under Services Agreement
No. 1, in addition to receiving such Service Level Credit or Vital Service
Credit, Client may elect to pursue such other remedies as may be available at
law or in equity against Accenture, subject to the terms and conditions of this
Agreement; provided, however, that any damage award obtained by Client against
Accenture shall be reduced by any Service Level Credit or Vital Service Credit
received by Client with respect to the incident from which such damage award
resulted.

16.2   Limitation on Category of Liability. Subject to the exclusions set forth
in paragraphs 16.1(b) and (c) above, in no event will the measure of damages
payable by either Party include, nor will either Party be liable for, any
consequential, indirect, incidental, exemplary, special or punitive damages
(including, without limitation, damages due to business interruption or lost
profits, savings, competitive advantage or goodwill) arising from or related to
this Agreement, regardless of the type of claim, whether in contract, tort,
warranty, negligence, strict liability or other legal or equitable theory,
whether or not foreseeable, and regardless of the cause of such damages even if
the Party has been advised of the possibility of such damages in advance.

16.3   Contractual Statute of Limitation. Neither Party may assert against the
other Party any claim through mediation, arbitration or litigation for breach or
nonperformance in connection with this Agreement unless the asserting Party has
given the other Party written notice of the claim within two years after the
asserting Party first knew or reasonably should have known of the underlying
facts giving rise to such claim. Notwithstanding the foregoing, Accenture shall
have no obligation to indemnify Client pursuant to Section 15.3 with respect to
any Deliverable following the fifth anniversary of the delivery date of such
Deliverable.

41



--------------------------------------------------------------------------------



 



16.4   Recourse. The Parties agree that they will look only to the corporate or
firm assets of the other Party in connection with any liabilities hereunder and
in no event will they have any claim against any shareholder, partner or holder
of an ownership interest in the other Party in connection with this Agreement.

16.5   Insurance. Accenture shall maintain for its benefit commercial general
liability coverage and umbrella and/or excess liability coverage with minimum
total limits of $3,000,000 per occurrence and in the aggregate for property
damage and bodily injury. Accenture shall name Client as an additional insured
for covered claims to the extent Accenture owes client an indemnity with respect
to this Agreement on its commercial general liability and umbrella and/or excess
liability coverage. Accenture shall maintain for itself and its employees a
Fidelity Bond in the amount of $10,000,000 per loss and in the aggregate.

16.6   Allocation of Risks; Acknowledgements and Applicability of Limitations.

  (a)   Each Party acknowledges to the other that it understands the legal and
economic ramifications of this ARTICLE XVI. Each Party acknowledges that (i) the
Parties are sophisticated commercial enterprises with relatively equal
bargaining power, (ii) the provisions of this ARTICLE XVI were the subject of
active and complete negotiation and constitute an essential element of the
benefit of the bargain reflected in this Agreement, (iii) such provisions,
together with the indemnities, representation and warranties, set forth the
bargained-for allocation of risk under this Agreement, (iv) such Party actively
considered such provisions in determining the specific risks that it assumed in
agreeing to its obligations under this Agreement and the price to be paid to
Accenture in consideration for its services under this Agreement and (v) the
Parties had meaningful choices with respect to such provisions, and such
provisions are not unreasonably favorable to either Party. Each Party
irrevocably accepts the limitations and exclusions contained in this ARTICLE
XVI.     (b)   The limitations and exclusions contained in this ARTICLE XVI will
apply regardless of (i) the form or action (including, without limitation, any
action in contract, warranty, negligence, gross negligence, tort, strict
liability or statute and any action for breach of representation or warranty
contained in ARTICLE XI, (ii) any claim or finding that any breach of or default
under this Agreement was total or fundamental, (iii) the type of damages,
(iv) any claim or finding with respect to the adequacy, failure, purpose or
sufficiency of any remedy offered or provided under this Agreement and
(v) whether a Party was informed or aware of, or otherwise could have
anticipated the possibility of, such damages or liability.

ARTICLE XVII
TERMINATION

17.1   Termination for Cause by Client. Client may after (i) complying with
ARTICLE VIII, and (ii) giving at least 30 days prior written notice identifying
specifically the basis for such notice and referring to this Section 17.1,
terminate this

42



--------------------------------------------------------------------------------



 



    Agreement or a Services Agreement, in whole but not in part, for Accenture’s
material breach of its material service obligations under this Agreement or a
Services Agreement unless Accenture has within such 30-day period either
(x) cured such breach (if such breach is curable) or (y) made substantial
progress to cure such breach (if such breach is curable) and implemented a plan
that results in a cure of such breach within 60 days. Such notice will specify
the effective date of such termination. For the avoidance of doubt, in the event
Accenture fails to meet a Critical Service Level (other than Critical Service
Levels being measured pursuant to an applicable Burn-In Period) expressly agreed
upon by the Parties in an applicable Services Agreement at least four (4) times
in six (6) consecutive months, Client may terminate the applicable Services
Agreement pursuant to the provisions of this Section 17.1, unless otherwise
agreed by the Parties in the applicable Services Agreement. Notwithstanding any
provision of this Agreement to the contrary, although Accenture may undertake
the contractual obligation to meet the Service Levels set forth in the
applicable Services Agreement, Accenture’s failure to comply with any particular
Service Level (except with respect to Service Levels being measured during any
applicable Burn-In Period) will not necessarily be deemed to constitute a per se
material breach of this Agreement.

17.2   Termination for Cause by Accenture. Accenture may after (i) complying
with ARTICLE VIII, and (ii) giving at least 30 days prior written notice
identifying specifically the basis for such notice and referring to this
Section 17.2, terminate this Agreement or a Services Agreement, in whole but not
in part, for (x) the failure by Client to pay undisputed charges owed to
Accenture when due under such Services Agreement or under any such Services
Agreement or (y) to comply with Client’s obligation to pay escrow disputed
amounts pursuant to Section 10.9 unless Client has within such 30-day period
cured such breach described in (x) or (y), or (z) Client’s material breach of
its obligations under ARTICLE XIII and ARTICLE XIV, or any other obligation
hereunder or under this Agreement or the applicable Services Agreement, unless
Client has within such 30-day period either (1) cured such breach (if such
breach is curable) or (2) made substantial progress to cure such breach (if such
breach is curable) and implemented a plan that results in a cure of such breach
within 60 days. In such event, Client shall be responsible to pay all Stranded
Costs, and other Termination Amounts (as set forth in the applicable Services
Agreement(s)). Such notice of termination will specify the effective date of
such termination. For the avoidance of doubt, Accenture shall not suspend or
terminate performance of the Services under any Services Agreement until
Accenture has complied with this Section 17.2; provided, however, that if
Accenture terminates for Client’s failure to pay undisputed amounts (or failure
to escrow disputed amounts as required pursuant to Section 10.9), Accenture may
require payment monthly in advance in respect of Termination Assistance
Services.

17.3   Termination for Convenience. On or after the two-year anniversary of the
Effective Date, Client may terminate the Agreement (including all Services
Agreements then in effect), in whole but not in part, for convenience (i.e., for
any reason or for no reason) upon at least six months’ prior written notice to
Accenture and payment of any Stranded Costs, and other Termination Amounts set
forth in all the Services Agreements then in effect. Client’s termination right
hereunder is unfettered and unrestricted and is not subject to any good faith
obligations in connection with the exercise of such right.

43



--------------------------------------------------------------------------------



 



    Client’s payment of the Stranded Costs and Termination Amounts to Accenture
pursuant to a Termination for Convenience is intended to and does wholly
compensate Accenture for all amounts arising from the termination of this
Agreement prior to its full term, except for amounts then contractually due and
owing under the Agreement, and all costs and amounts due to Accenture associated
with post-termination assistance to Client.

17.4   Termination for Divestiture . In the event that Client undertakes a
spin-off, divestiture or other corporate transaction that results in a reduction
of the volumes of Services below the identified threshold set forth in a
Services Agreement, before Accenture shall be obligated to make any changes to
the affected Services (including increasing or decreasing service volumes or
making changes in the personnel or assets used to deliver the Services), the
Parties shall meet to discuss the impact on the terms, scope and pricing to the
Agreement and mutually agree upon any appropriate changes pursuant to
Section 8.9 of this Agreement. In the event the Parties are unable to reach such
mutual agreement within 120 days of such spin-off, divestiture or other
transaction, then Accenture shall have the right to terminate the affected
Services Agreement upon written notice to Client. In the event of any
termination under this Section 17.4, Client shall pay to Accenture the Stranded
Costs, Demobilization Costs and other Termination Amounts then-applicable to
such Services Agreement as if such termination occurred pursuant to
Section 17.3.

17.5   Termination for Insolvency. In addition to all other rights or remedies
provided for in this Agreement or by law, either Party may terminate this
Agreement (including all Services Agreements) in whole, but not in part, in the
event the other Party: (a) makes a general assignment for the benefit of
creditors, (b) admits in writing its inability to pay debts as they mature,
(c) a trustee, custodian or receiver is appointed by any court with respect to
the other Party or any substantial part of such Party’s assets, (d) an action is
taken by or against the other Party under any bankruptcy or insolvency laws or
laws relating to the relief of debtors, including the United States Bankruptcy
Code and such action is not dismissed within sixty (60) days of commencement of
the action; or (e) the other Party is the subject of a winding-up petition which
is not dismissed within five business days, or a resolution is passed for its
winding-up.

17.6   Termination Amounts.

  (a)   Upon any termination or expiration of this Agreement other than pursuant
to Section 17.1, the provisions of the applicable Services Agreement will apply
in relation to any Termination Amounts due to Accenture under such Services
Agreements, along with any Demobilization and Stranded Costs not specifically
included in such Services Agreements.     (b)   If Client purportedly terminates
this Agreement pursuant to Section 17.1 but Accenture disputes Client’s right to
so terminate this Agreement or a Services Agreement and it is ultimately
determined that Client did not have the right to terminate this Agreement or a
Services Agreement pursuant to Section 17.1, then for purposes of determining
the amounts payable to Accenture pursuant to the

44



--------------------------------------------------------------------------------



 



      applicable Services Agreements, such termination will be deemed to have
been a termination for convenience effected pursuant to Section 17.3.

17.7   Survival of Provisions. Upon the expiration or termination of this
Agreement for any reason, the provisions of ARTICLE XIII, ARTICLE XIV, ARTICLE
XV, ARTICLE XVI, ARTICLE XVII, and ARTICLE XXI will survive indefinitely.

ARTICLE XVIII
DISPUTES

18.1   Informal Dispute Resolution.

  (a)   Prior to the initiation of formal dispute resolution procedures, the
Parties will first attempt to resolve any dispute, controversy or claim arising
under or in connection with this Agreement (a “Dispute”) informally, as follows:

  (i)   First, the Client Services Agreement Executive and the Accenture
Services Agreement Executive will meet as often, for a duration and as promptly
as the Parties deem necessary to discuss the Dispute and negotiate in good faith
in an effort to resolve the Dispute.     (ii)   If the Client Services Agreement
Executive and the Accenture Services Agreement Executive are unable to resolve
the Dispute within 30 days after the referral of the Dispute to them, the
Dispute will be referred to the applicable Services Agreement Steering
Committee. The Services Agreement Steering Committee will use reasonable efforts
to resolve such Dispute or, if appropriate, to negotiate a modification or
amendment to this Agreement or the applicable Services Agreement. The Service
Management Steering Committee will meet as often, for a duration and as promptly
as the Parties reasonably deem necessary to discuss the Dispute and negotiate in
good faith in an effort to resolve the Dispute.     (iii)   If the Services
Agreement Steering Committee is unable to resolve the Dispute within 30 days
after such referral, then each of Accenture and Client will appoint one senior
executive who is not involved on a day-to-day basis with the subject matter of
this Agreement. Such senior executives will meet as often, for a duration, and
as promptly as the Parties reasonably deem necessary to discuss the Dispute and
negotiate in good faith in an effort to resolve the Dispute.     (iv)   During
the course of such discussions, all reasonable requests made by one Party to
another for non-privileged information, reasonably related to the Dispute, will
be honored in order that each of the Parties may be fully apprised of the
other’s position. The specific format for such discussions will be left to the
discretion of the Parties, but may include the preparation of agreed-upon
statements of fact or written statements of position.

45



--------------------------------------------------------------------------------



 



  (b)   Formal proceedings for the resolution of a Dispute may not be commenced
until the earlier of:

  (i)   the good faith determination by the appointed senior executives that
amicable resolution through continued negotiation of the matter does not appear
likely; or     (ii)   30 days following the date that the Dispute was first
referred to the appointed senior executives.

  (c)   For disputes as to payment of fees or other amounts due where the amount
in question exceeds one month’s fees, the time periods for the levels of review
provided in Sections 18.1(a) and 18.1(b) above shall be 10 days rather than 30
days.

18.2   Arbitration. If a Dispute cannot be resolved as provided in Section 18.1,
the Parties will resort to arbitration as set forth below.

  (a)   Any dispute, controversy, or claim arising out of, relating to,
involving, or having any connection with this Agreement, a Services Agreement,
or otherwise related to Accenture’s Services, including any question regarding
the validity, interpretation, scope, performance, or enforceability of this
dispute resolution provision, shall be exclusively and finally settled by
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”) and the AAA Optional Procedures for Large,
Complex Commercial Disputes. Any arbitration will be conducted on an individual,
rather than a class-wide, basis.

  (i)   The arbitration shall be conducted in Chicago, Illinois unless the
parties agree on another location.     (ii)   The arbitration shall be conducted
by three arbitrators. Each Party shall appoint an arbitrator, obtain its
appointee’s acceptance of such appointment, and deliver written notification of
such appointment and acceptance to the other Party by fifteen (15) days after
the due date of the respondent’s answering statement. The two Party-appointed
arbitrators shall jointly agree upon and appoint a third arbitrator who shall
serve as the chairperson of the arbitral panel. The Party arbitrators shall
obtain the chairperson’s acceptance of such appointment and notify the Parties
in writing of said appointment and acceptance within thirty (30) days after
their appointment and acceptance as Party arbitrators. If the two
Party-appointed arbitrators are unable to agree upon the selection and
appointment of the chairperson within that time frame, they shall so notify the
Parties in writing. Upon such notice, one or both of the Parties may request in
writing that the chairperson be appointed by AAA in accordance with the AAA
Rules. The AAA shall notify the Parties in

46



--------------------------------------------------------------------------------



 



      writing of the appointment and acceptance of the chairperson within
twenty-one (21) days of receiving such request.     (iii)   The Parties shall be
entitled to engage in reasonable discovery, including requests for production of
relevant non-privileged documents. Depositions and interrogatories may be
ordered by the arbitral panel upon a showing of need. It is the Parties’ intent
that the discovery proceedings be conducted in a cost-effective manner.     (iv)
  All decisions, rulings, and awards of the arbitral panel shall be made
pursuant to majority vote of the three arbitrators. The award shall be in
accordance with the applicable law, shall be in writing, and shall state the
reasons upon which it is based. The arbitrators shall have no power to modify or
abridge the terms of this Agreement. The award of the arbitrators shall be
final, and judgment on the award may be entered by any court having jurisdiction
to do so.     (v)   Costs incurred in the arbitration proceeding, including
attorneys’ fees and expenses, shall be borne in the manner determined by the
arbitral panel.     (vi)   Nothing in this Agreement shall prevent the Parties,
prior to the formation of the arbitral panel, from applying to a court of
competent jurisdiction for provisional or interim measures or injunctive relief
as may be necessary to safeguard the property or rights that are the subject
matter of the arbitration. Once the arbitral panel is in place, it shall have
exclusive jurisdiction to hear applications for such relief, except that any
interim measures or injunctive relief ordered by the arbitral panel may be
immediately and specifically enforced by a court of competent jurisdiction.    
(vii)   This Section 18.2 shall not apply to any claim arising from any patent
or registered trademark. Such claims shall not be subject to arbitration and
instead shall be subject to judicial resolution. In addition, any issue
regarding the enforceability of the prohibition against class-wide arbitration
will be decided by a court of competent jurisdiction and not by an arbitrator.  
  (viii)   Unless otherwise agreed by the Parties or required by law, the
Parties, the arbitrators, and AAA shall maintain the confidentiality of all
documents, communications, proceedings, and awards provided, produced, or
exchanged pursuant to an arbitration conducted under this Section 18.2.

18.3   Exceptions to Dispute Resolution Procedure. The provisions of
Sections 18.1 and 18.2 will not be construed to prevent a Party from: a) seeking
a temporary restraining order or injunctive or other equitable relief with
respect to a breach (or attempted breach) of this Agreement by the other Party;
or b) instituting litigation or other formal

47



--------------------------------------------------------------------------------



 



    proceedings to the extent necessary (i) to avoid the expiration of any
applicable limitations period or (ii) to preserve a superior position with
respect to other creditors.

ARTICLE XIX
AUDIT RIGHTS

19.1   Operational Audits.

  (a)   Subject to the provisions of Section 19.3, Accenture will provide to
such auditors (including third-party auditors and Client’s internal audit staff)
as Client may designate in writing, access to any Accenture Service Location at
which the Services are being performed, to appropriate Accenture management
personnel and material subcontractors, and to the data and records maintained by
Accenture with respect to the Services for the purpose of: (i) performing audits
and inspections of Client and its businesses (including any audits necessary to
enable Client to meet its applicable regulatory requirements); (ii) to verify
the integrity of Client Data and the condition of Client-Provided Hardware
located at such Accenture Service Location; (iii) to examine the systems that
process, store, support and transmit such Client Data; and (iv) to confirm that
the Services are being provided in accordance with this Agreement, including the
Service Levels. The scope of such audits may, to the extent applicable, include,
without limitation: (x) Accenture’s practices and procedures; (y) the adequacy
of general controls (e.g., organizational controls, input/output controls,
system modification controls, processing controls, system design controls, and
access controls) and security practices and procedures; and (z) the adequacy of
disaster recovery and back-up procedures. Any such audits will be conducted at
Client’s expense.     (b)   Accenture will provide an annual type 2 Statement on
Auditing Standards (“SAS”) 70 or equivalent audit to Client in all Accenture
Service Locations that are common Accenture delivery centers (i.e., service
centers from which services are provided to multiple clients, such as India, the
Philippines, and China), at no cost to Client. The scope of these reports will
be the infrastructure based common controls that support the clients served from
the common Accenture delivery centers. The control objectives are based upon
guidance from the Information Technology Governance Institute. In addition to
this SAS 70 report, Client, at its own expense, may further audit Accenture
(either Client stand alone or common Accenture delivery center) in accordance
with the terms of this ARTICLE XIX.

19.2   Financial Audits.

  (a)   In order to document the Services and the Service Charges paid or
payable by Client under this Agreement, Accenture will retain receipts for any
expense amounts of $25 or more which are submitted to the Client for
reimbursement pursuant to Section 10.3 and supporting documentation for at least
three years.     (b)   Subject to the provisions of Section 19.3, Accenture will
provide to such auditors as Client may designate in writing, access to such
records and supporting

48



--------------------------------------------------------------------------------



 



      documentation as may be reasonably requested by Client. Client may audit
the Service Charges charged to Client to determine that such Service Charges are
accurate and were calculated in accordance with this Agreement.     (c)   Any
such audits will be conducted at Client’s expense; provided, however, that if,
as a result of such audit, Client determines that Accenture has overcharged
Client, Client will notify Accenture of the amount of such overcharge and
Accenture will promptly pay to Client the amount of the overcharge. If the audit
reveals an undercharge, Client will promptly pay to Accenture the amount of the
undercharge, minus the out-of-pocket costs and expenses incurred for such audit.

19.3   General Principles Regarding Audits.

  (a)   Client and its auditors will use commercially reasonable efforts to
conduct such audits in a manner that will result in a minimum of inconvenience
and disruption to Accenture’s business operations. Audits may be conducted only
during normal business hours and, except with respect to audits conducted in
connection with Client’s regulatory requirements, no more frequently than
annually unless material issues are discovered. Client and its auditors will not
be entitled to audit: (i) data or information of other customers or clients of
Accenture; (ii) any Accenture proprietary data including cost information unless
such is the basis of a reimbursable or Pass-Through Expense; or (iii) any other
Confidential Information of Accenture that is not directly relevant for the
purposes of the audit. Client will provide Accenture with reasonable prior
written notice of an audit. Accenture will use commercially reasonable efforts
to cooperate in the audit, will make available on a timely basis the information
reasonably required to conduct the audit and will assist the designated
employees of Client or its auditors as reasonably necessary. Any request for
additional assistance will constitute a request for New Services pursuant to
Section 4.2. To the maximum extent possible, audits will be designed and
conducted (in such manner and with such frequency) so as not to interfere with
the provision of the Services. All information learned or exchanged in
connection with the conduct of an audit, as well as the results of any audit,
constitutes Confidential Information of Client and Accenture and will be subject
to Section 13.1.     (b)   Client will not use any competitors of Accenture (or
any significant Accenture subcontractor under this Agreement) in the outsourcing
industry to conduct such audits. As of the Effective Date, such competitors of
Accenture are listed on Appendix C. Upon the request of Client, Accenture will
promptly prepare and provide Client with an updated list.     (c)   The auditors
and other representatives of Client will execute and deliver such
confidentiality and non-disclosure agreements and comply with such security and
confidentiality requirements as Accenture may reasonably request in connection
with such audits.

19.4   Audit Conferences.

49



--------------------------------------------------------------------------------



 



  (a)   Following any audit or examination, Client will conduct (in the case of
an internal audit), or request its external auditors or examiners to conduct, an
exit conference with Accenture to obtain factual concurrence with issues
identified in the review and provide Accenture a copy of the audit report.    
(b)   The Parties will meet to review each audit report promptly after the
issuance thereof and mutually agree upon the appropriate manner, if any, in
which to respond to the changes suggested by the audit report. Accenture will
respond promptly to audit reports in writing, but in no event more than 30 days
from receipt of each report.

ARTICLE XX
FORCE MAJEURE

20.1   Force Majeure Events.

  (a)   Except with respect to disaster recovery or similar obligations (to the
extent provided in a Services Agreement), each Party will be excused from
performance under this Agreement and any applicable Services Agreement(s) (other
than obligations to make payments that have become due and payable pursuant to
this Agreement or the applicable Services Agreement) for any period and to the
extent that it is prevented from performing any obligations pursuant to this
Agreement or applicable Services Agreement, in whole or in part, as a result of
a Force Majeure Event. If either Party is prevented from, or delayed in
performing any of its obligations under this Agreement or applicable Services
Agreement by a Force Majeure Event, it will promptly notify the other Party by
telephone (to be confirmed in writing within five days of the inception of the
delay) of the occurrence of a Force Majeure Event and describe, in reasonable
detail, the circumstances constituting the Force Majeure Event and of the
obligations, the performance of which are thereby delayed or prevented. Such
Party will continue to use commercially reasonable efforts to recommence
performance whenever and whatever extent possible without delay.     (b)   A
“Force Majeure Event” will mean the occurrence of an event or circumstance
beyond the reasonable control of a Party, provided that (i) the non-performing
Party is without fault in causing or failing to prevent such occurrence and
(ii) such occurrence cannot be circumvented by reasonable precautions and could
not have been circumvented through the use of commercially reasonable
alternative sources, workaround plans or other means. “Force Majeure Events”
will include, without limitation, (i) explosions, fires, flood, earthquakes,
catastrophic weather conditions, diseases or other elements of nature or acts of
God, (ii) acts of war (declared and undeclared), insurrection, riot, civil
disturbance or disorders, rebellion, sabotage, government regulations or
government directive, embargoes, terrorist attacks, or explosions (each an event
of “Political Instability”) (iii) acts of federal, state, local or foreign
governmental authorities or courts, (iv) labor disputes, lockouts, strikes or
other industrial action, whether direct or indirect and whether lawful or
unlawful, (v) failures or

50



--------------------------------------------------------------------------------



 



      fluctuations in electrical power or telecommunications service or
equipment and (vi) delays or failures caused by the other Party or the other
Party’s performance or third-party nonperformance (except that a Party will not
be excused for delays or failures caused by such Party’s subcontractors or
agents unless the event or circumstance is a Force Majeure as to such
subcontractor or agent).     (c)   With respect to any Accenture off-shore
facilities used to perform Services hereunder, if, as a result of Political
Instability, government directive or Force Majeure Event, in the reasonable
discretion of Accenture, there exists an unacceptable risk to its personnel or
to any Accenture Service Location providing Services to Client Accenture may
notify Client of such event. In the event that Accenture so notifies Client,
Accenture and Client shall discuss the feasibility of continuing the affected
Services at other Accenture premises not affected by the event of Political
Instability or Force Majeure Event, including the cost related thereto, and
either (i) mutually determine that Accenture shall locate to another site (after
having reviewed the projected costs), in which event Accenture and Client will
mutually agree upon, and share equally in the charges for Accenture’s services
in planning, knowledge transfer and performing other transition activities
associated with the change (but not standard Services provided hereunder, for
which Client shall continue to be responsible for) and will share equally in all
associated expenses and specifically identified transition costs, or (ii) not
mutually agree on an alternative site, in which event either party may terminate
the affected Services Agreement for its convenience as provided in such
applicable Services Agreement and Accenture, subject to the provisions herein,
shall provide Client with Termination Assistance Services as specified in an
applicable Services Agreement to the extent reasonably possible, in light of the
applicable Political Instability or Force Majeure Event.

ARTICLE XXI
MISCELLANEOUS

21.1   Client Affiliates. With respect to any Client Affiliates that receive
Services from Accenture for their internal use under this Agreement, Client will
(i) retain responsibility for payment of such Services; (ii) cause such
Affiliates to comply with the applicable terms and conditions of this Agreement
(including applicable Services Agreements); and (iii) upon the request of
Accenture from time to time, obtain written assurances from such Affiliates that
such Affiliates will abide by the applicable terms and conditions set forth in
this Agreement.

21.2   Injunctive Relief. Each Party will have the right to seek injunctive or
other equitable relief to address breaches (or attempted breaches) of the
obligations of the other Party under this Agreement.

21.3   (a) Assignment. This Agreement will be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns.
Neither Party will assign this Agreement or any part hereof or any benefit or
interest therein without the prior written consent of the other Party; provided,
however, that either Party may assign this

51



--------------------------------------------------------------------------------



 



    Agreement (i) to any of its Affiliates and (ii) to any entity that acquires
all or substantially all of the assets of such Party or to successor in a merger
or acquisition of such Party. In the event of an assignment of this Agreement
pursuant to the previous sentence, the assigning Party will not be released from
any of its liabilities or obligations hereunder. In the event of any permitted
assignment of this Agreement by either Party, the designated assignee will
assume, in writing (in form and substance reasonably satisfactory to the other
Party), the rights and obligations of the assigning Party under this Agreement.
This Section 21.3 will not apply to the subcontracting by Accenture of any
portion of the Services in accordance with Section 8.8.

  (b)   Divestiture. Client shall notify Accenture as soon as practicably
possible regarding any decision by Client to effect a divestiture of any portion
of Client’s business. In the event of a divestiture of a portion of Client’s
business and upon Client’s request, Accenture shall provide the Services, or a
portion thereof which may be comprised solely of Termination Assistance
Services, to the acquirer of such Client’s business in accordance with this
Agreement for up to nine months following such divestiture; provided that, to
the extent that Client is not financially obligated for the provision of such
services to the divested entity, Accenture’s performance of such services shall
be expressly subject to receiving payment for the Services monthly in advance
(including reasonable compensation for incremental costs associated with
providing the Services to such divested entity). Notwithstanding the foregoing,
Accenture’s provision of Services to such acquirer shall be expressly subject to
the execution by such acquirer of an agreement containing (i) confidentiality
obligations satisfactory to Accenture and (ii) an express acceptance of the
terms and conditions of this Agreement with respect to any Services provided to
such third party. Accenture may cease providing the Services to such divested
entity at any time (i) upon the failure of such divested entity to make payments
in advance in respect of the Services, or (ii) if good faith negotiations with
the acquirer have not commenced within three months of the divestiture with
respect to a separate agreement similar to the Agreement for Accenture’s
provision of Services during such nine-month period. Without diminishing
Accenture’s obligation under this Section 21.3(b), Accenture may also enter into
good faith negotiations with such acquirer to provide Services following such
nine-month period pursuant to a separate agreement entered into by Accenture and
such acquirer. Notwithstanding the foregoing, the terms of this Section 21.3
shall not be construed to limit Accenture’s rights under Section 17.4.

21.4   Cooperation; Consents. Each Party will cooperate with the other Party in
good faith in the performance of its respective activities contemplated by this
Agreement through, among other things, making available, as reasonably requested
by the other Party, such management decisions, information, approvals and
acceptances in order that the provision of the Services under this Agreement may
be accomplished in a proper, timely and efficient manner. Where agreement,
approval, acceptance or consent of either Party is required by any provision of
this Agreement, such action will not be unreasonably withheld or delayed.

52



--------------------------------------------------------------------------------



 



21.5   Compliance with Laws and Regulations. Notwithstanding any other provision
of this Agreement to the contrary other than Section 7.5, each Party will retain
responsibility for its compliance with all applicable laws and regulations
relating to its respective business and facilities and the provision of services
to third parties, including applicable export laws, regulations and orders. In
performing their respective obligations under this Agreement, neither Party will
be required to undertake any activity that would violate any applicable laws or
regulations.

21.6   Relationship of Parties. In connection with this Agreement, each Party is
an independent contractor. Except as expressly provided in this Agreement,
Accenture does not undertake to perform any obligation of Client, whether
regulatory or contractual, or to assume any responsibility for Client’s business
or operations. This Agreement establishes and will only be construed as
establishing a contract between unrelated business entities for the provision
and purchase of certain services and does not and will not be deemed to create a
joint venture, partnership, fiduciary or agency relationship between the Parties
for any purpose. In no event will Accenture be deemed to be acting in a
fiduciary capacity for Client. With respect to its own personnel, each Party is
independently responsible for all obligations incumbent upon an employer.

21.7   Notice. Wherever under this Agreement one Party is required or permitted
to give notice to the other Party, such notice will be in writing and will be
delivered personally, sent by facsimile transmission, sent by nationally
recognized express courier or sent by certified mail (return receipt requested).
Any such notice will be deemed given when actually received and will be
addressed as follows:

In the case of Client:
Affirmative Insurance Holdings, Inc.
4450 Sojourn Drive, Suite 500
Addison, TX 75001
Attention: Chief Information Officer
Facsimile Number: (708) 233-7013
with a copy (which will not constitute effective notice) to:
Affirmative Insurance Holdings, Inc.
4450 Sojourn Drive, Suite 500
Addison, TX 75001
Attention: General Counsel
Facsimile Number: (972) 728-6491
In the case of Accenture:
Accenture
161 N. Clark Street
Chicago, IL 60601
Attention: Jon G. Walters
Facsimile Number: (312) 652-2798

53



--------------------------------------------------------------------------------



 



with a copy (which will not constitute effective notice) to:
Accenture LLP
Legal & Commercial Group
Attn: Financial Services North America Lead
161 N. Clark Street
Chicago, IL 60601

    Either Party may change its address for notices upon giving ten days written
notice of the change to the other Party in the manner provided above.   21.8  
Severability. If any provision of this Agreement or the application of any such
provision to any Person or circumstance will be declared judicially to be
invalid, unenforceable or void, such decision will not have the effect of
invalidating or voiding the remainder of this Agreement, and it is the intent
and agreement of the Parties that this Agreement will be deemed amended by
modifying such provision to the extent necessary to render it valid, legal and
enforceable while preserving its intent or, if such modification is not
possible, by substituting another provision that is legal and enforceable and
that achieves the same objective.   21.9   No Third-Party Beneficiaries. Nothing
contained in this Agreement is intended or will be construed to confer upon any
Person (other than the Parties hereto and the Indemnitees specifically
identified in ARTICLE XV) any rights, benefits or remedies of any kind or
character whatsoever, and no Person will be deemed a third-party beneficiary
under or by reason of this Agreement.   21.10   Publicity. All advertising,
press releases, public announcements and public disclosures by either Party
relating to this Agreement which includes (i) the other Party’s name, trade
names, trademarks, logos, service marks or trade dress (collectively, “Name”) or
(ii) language from which the connection of such Name may be inferred or implied,
will be coordinated with and subject to approval by both Parties prior to
release; provided, however, that (i) either Party may indicate to third parties
that Accenture is providing services to Client and (ii) Accenture may use Client
as a reference.   21.11   Amendment. This Agreement and the Services Agreements
may not be modified or amended except by a written instrument executed by or on
behalf of each of the Parties to this Agreement.   21.12   Entire
Agreement/Priority. This Agreement (including the applicable Services Agreements
and their respective Schedules and attachments, each of which is incorporated
herein by reference) constitutes the entire agreement between the Parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements and understandings, whether written or oral, between
the Parties with respect to the subject matter hereof. There are no
representations, understandings or agreements relating to this Agreement that
are not fully expressed in this Agreement. In the event of a conflict or
ambiguity between the Agreement and the applicable Services Agreement, the terms
of the applicable Services Agreement will prevail.

54



--------------------------------------------------------------------------------



 



21.13   Governing Law. This Agreement will be governed by and construed in
accordance with the laws, other than choice of law rules, of the State of
Illinois. The parties expressly agree to exclude the application of the U.N.
Convention on Contracts for the International Sale of Goods (1980) to this
Agreement and the performance of the parties contemplated under this Agreement,
to the extent that such convention might otherwise be applicable.

21.14   Rules of Construction. The article and section headings and the table of
contents contained in this Agreement are for reference purposes only and will
not affect in any way the meaning or interpretation of this Agreement. As used
in this Agreement, unless otherwise provided to the contrary, (a) all references
to days, months or quarters will be deemed references to calendar days, months
or quarters and (b) any reference to a “Section,” “Article,” “Exhibit” or
“Schedule” will be deemed to refer to a section or article of this Agreement or
an exhibit or schedule to this Agreement. Unless the context otherwise requires,
as used in this Agreement, all terms used in the singular will be deemed to
refer to the plural as well, and vice versa. The words “hereof,” “herein” and
“hereunder” and words of similar import referring to this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they will be deemed to be followed by the words “without limitation.”
References in this Agreement to “$” will be deemed a reference to United States
dollars unless otherwise specified.

21.15   Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed to be an original, but all of which
together will constitute one agreement binding on the Parties, notwithstanding
that both Parties are not signatories to the original or the same counterpart.

21.16   Alliance Disclosure. Accenture has alliances with certain third-party
products and services vendors. As part of any such alliance relationship,
Accenture may be entitled to receive from such vendors certain fees or other
financial interest. Client acknowledges that Accenture’s alliance relationships
may be beneficial to Accenture in the performance of its Services hereunder or
under any Services Agreement.

          IN WITNESS WHEREOF, this Agreement has been duly executed by and on
behalf of the Parties hereto as of the Effective Date.

              CLIENT       ACCENTURE, LLP
 
           
By:
      By:    
 
           
 
           
Name:
      Name:    
 
           
 
           
Title:
      Title:    
 
           

55



--------------------------------------------------------------------------------



 



APPENDIX A
DEFINITIONS
     “Accenture” will have the meaning specified in the preamble of this
Agreement and include all Accenture Affiliates and subcontractors of Accenture
or Accenture Affiliates, unless specifically stated or the context indicates
otherwise. However, the use of the term “Accenture” to refer to Affiliates in
separate countries shall not be construed as a requirement for, or evidence of,
the presence or establishment of Accenture or the Affiliate doing business in a
jurisdiction other than where it is domiciled.
     “administrative responsibility” means that such Party shall (x) provide
operational support (including maintenance, deployment of refresh or upgrades)
in respect of assets, and (y) manage contracts and licenses, including tracking
renewal dates and license compliance provisions.
     “Affiliate” means any other Person that, directly or indirectly, through
one or more intermediaries, is controlled by or under common control with a
Party. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.
     “Accenture Service Locations” means those locations from which Services
will be provided that are owned, leased or under the control of Accenture, its
Affiliates, or subcontractors, initially as identified in the applicable
Services Agreement.
     “Change Control Process” means the process set forth in Section 8.9 for
proposing and approving Contract Changes.
     “Client” will have the meaning specified in the preamble of this Agreement
and include all Client Affiliates and third parties of Client or Client
Affiliates, unless specifically stated or the context indicates otherwise.
     “Client Data” means information regarding Client that is provided by Client
to Accenture pursuant to this Agreement or created by Accenture under or arising
out of data and records of Client pursuant to this Agreement.
     “Client Service Locations” means those locations from which Services will
be provided that are owned, leased or under the control of Client, as identified
in the applicable Services Agreement.
     “Contract Changes” means any changes to this Agreement that are within the
scope of the Services. Examples include changes in Service Levels,
Client-Provided Hardware, reporting requirements and applicable laws.
     “Contract Quarter” means the period between October through December;
January through March; April through June; and July through September.

 



--------------------------------------------------------------------------------



 



     “Consents” means consents, waivers, permits, clearances, approvals, rights
(including, where applicable, sub-licenses) and other authorizations.
     “Demobilization Costs” means the costs reasonably incurred by Accenture in
connection with either (i) the redeployment, demobilization and relocation of
the applicable Accenture (or subcontractor) personnel who are then primarily
dedicated to providing Services to Client or (ii) the termination of the
applicable Accenture (or subcontractor) personnel (including severance,
out-placement or related costs).
     “financial responsibility” means that such Party shall be responsible for
all financial obligations with respect to the applicable asset, including costs
associated with acquisition or leasing, and refresh and upgrade.
     “FTE” means a person dedicated to the Client account or in the case of
nondedicated personnel, such group of persons whose business time expended in
providing Services under this Agreement is, in the aggregate, approximately
equal to the business time expended by one dedicated person.
     “Hardware” will mean computers and related equipment, including, as
applicable, central processing units, personal computers and other processors,
controllers, modems, storage devices, printers, terminals, other peripherals and
input and output devices, and other tangible mechanical and electronic equipment
intended for the processing, input, output, storage, manipulation and retrieval
of information and data.
     “Liens” means, with respect to any properties or assets, any mortgage,
pledge, claim, charge, hypothecation, assignment, security interest, lien or
encumbrance or any preference, priority or other right or interest granted
pursuant to a security agreement or preferential arrangement of any kind or
character in respect of such properties or assets.
     “Losses” means losses, liabilities, damages, actions, claims, costs and
expenses (including reasonable attorneys’ fees and disbursements).
     “Person” means any corporation, joint stock company, limited liability
company, association, partnership, joint venture, organization, individual,
business or other trust or any other entity or organization of any kind or
character, including a court or other governmental authority.
     “Services Agreement” means an executed agreement between the parties that
sets forth specific scope of services to be provided in accordance with and
pursuant to the terms and conditions of the Agreement. The Services Agreement(s)
shall contain detailed information related to specific service offerings,
including but not limited to price, deliverables, acceptance criteria, term,
Service Levels, minimum purchase commitments, and other terms and conditions
specific to the scope of services being provided under such Services Agreement.
For avoidance of doubt, while there may be multiple Services Agreements in
effect at the same time under the Agreement, each such Services Agreement shall
be separate and standalone, and have no impact or consequence on any other
Services Agreement under this Agreement. In the event of a conflict between a
Services Agreement and the Agreement, the Services Agreement shall take

 



--------------------------------------------------------------------------------



 



precedence and govern and control such conflict but only as it relates to such
Services Agreement.
     “Stranded Costs” means (i) any unrecouped investments, costs or
obligations, or the unrecovered portion of any amortized charges for such
investments, costs or obligations, for any hardware, software or third-party
service agreements primarily dedicated to providing Services to Client which
have been made, incurred or assumed by Accenture in good faith in reasonable
expectation of providing Services requested by Client pursuant to this Agreement
(including obligations under unexpired lease, license or other agreements for
hardware, software, third-party services or subcontracts) and (ii) any amount of
accrued and unbilled revenue for Services provided under this Agreement.
     “Work Product” means the specifications, design documents, flow charts,
software programs (including Developed Applications), documentation, reports and
other similar work product that Accenture develops specifically for Client
pursuant to this Agreement; provided, however, that Work Product will not
include any Accenture Software.

 